         Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 1 of 70




I
                                                   SECURITY AGREEMENT


                 THIS SECURITY AGREEMENT (this "Agreement") is made and entered into as of
                    II{).    _ , 2010 by EBER BROS. WINE AND LIQUOR CORPORATION
          ("Parent" and EBER BROS. WINE & LIQUOR METRO, INC. ("Metro"; Parent and
          Metro, individually and collectively, "Debtor") in favor of LESTER EBER ("Secured Party").

                          1.      THE SECURITY. Debtor hereby assigns and grants to Secured Party a
          security interest in the following described property now owned or hereafter acquired by Debtor
          ("Collateral"):

                                        (a)     All accounts, contract rights, chattel paper, instruments, deposit
                       accounts, letter of credit rights, payment intangibles and general intangibles, including all
                       amounts due to Debtor from a factor; and all returned or repossessed goods which, on
                       sale or lease, resulted in an account or chattel paper.

                                      (b)     All inventory, including all materials, work in process and finished
                       goods.




•.
.)
                                    (c)    All machinery, furniture, fixtures and other equipment of every
                       type now owned or hereafter acquired by Debtor .
    ,                                 (d)    All of Debtor's deposit accounts. The Collateral shall include any
                       renewals or rollovers of the deposit accoWlts, any successor accounts, and any general
                       intangibles and choses in action arising therefrom or related thereto.

                                      (e)     All instruments, notes, chattel paper, documents, certificates of
                      deposit, securities and investment property of every type. The Collateral shall include all
                      liens, security agreements, leases and other contracts securing or otherwise relating to the
                      foregoing.

                                      (f)     All general intangibles, including, but not limited to, (i) all patents,
                      and all unpatented or unpatentable inventions; (ii) all trademarks, service marks, and
                      trade names; (iii) all copyrights and literary rights; (iv) all computer software programs;
                      (v) all mask works of semiconductor chip products; (vi) all trade secrets, proprietary
                      information, customer lists, manufacturing, engineering and production plans, drawings,
                      specifications, processes and systems. The Collateral shall include all good will
                      connected with or symbolized by any of such general intangibles; all contract rights,
                      documents, applications, licenses, materials and other matters related to such general
                      intangibles; all tangible property embodying or inco:rporating any such general
                      intangibles; and all chattel paper and instruments relating to such general intangibles.

                                    (g)     The shares of common stock and preferred stock, or partnership,
                     membership and other ownership interests, now or hereafter owned by Debtor, including,
                     without limitation, any membership interest in Eber-Connecticut, LLC now or hereafter



I.      - DocM   1142595~


                                                                         '     PLAINTIFF'S
                                                                         ~       EXHIBIT
                                                                         fil       Is-'                    CNB000055
      Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 2 of 70




1·.
 .


                    owned, directly or indirectly, by Metro and Parent and any ownership interests in Metro
                    now or hereafter owned by Parent (collectively, the "Pledged Equity"), and all
                    certificates evidencing the same, together with, in each case, all shares, securities, monies
                    or property representing a dividend on any of the Pledged Equity, or representing a
                   distribution or return of capital upon or in respect of the Pledged Equity, or resulting from
                   a split up, revision, reclassification or other like change of the Pledged Equity or
                   otherwise received in exchange therefor, and any subscription warrants, rights or options
                   issued to the holders of, or otherwise in respect of, the Pledged Equity (the Pledged
                   Equity, together with all other certificates, shares, securities, properties, ownership
                   interests, or moneys, dividends, distributions, returns of capital subscription, warrants,
                   rights or options as may from time to time be pledged hereunder pursuant to this clause
                   being herein collectively called the "Equity Collateral").

                                  (h)     All negotiable and nonnegotiable documents of title covering any
                  Collateral.

                                  (i)     All accessions, attachments and other additions to the Collateral,
                  and all tools, parts and equipment used in connection with the Collateral.

                                  (j)     All substitutes or replacements for any Collateral, all cash or non-
                  cash proceeds, product, rents and profits of any Collateral, all income, benefits and
                  property receivable on account of the Collateral, all rights under warranties and insurance
                  contracts, letters of credit, guaranties or other supporting obligations covering the
                  Collateral, and any causes of action relating to the Collateral, and all proceeds (including
                  insurance proceeds) from the sale, destruction, loss, or other disposition of any of the
                  Collateral and sums due from a third party which has damaged or destroyed the Collateral
                  or from that party's insurer, whether due to judgment, settlement or other process.

                                (k)     All books, data and records pertaining to any Collateral, whether in
                 the form of a writing, photograph, microfilm or electronic media, including but not
                 limited to any computer-readable memory and any computer hardware or software
                 necessary to process such memory ("Books and Records").

                         2.      INDEBTEDNESS. The Collateral secures all Indebtedness.

               "Guaranty" means that certain Guaranty dated as of the date hereof executed by the
       Metro in favor of Secured Party, as amended, restated, supplemented or otherwise modified from
       time to time.

              "Indebtedness" means any and all debts, liabilities, and obligations of Debtor to Secured
      Party arising under the Transaction Documents, now or hereafter existing, whether voluntary or
      involuntary and however arising, whether direct or indirect or acquired by Secured Party by
      assignment, succession, or otherwise, whether due or not due, absolute or contingent, liquidated
      or unliquidated, determined or undetermined, held or to be held by Secured Party for its own
      account or as agent for another or others, whether Debtor may be liable individually or jointly
      with others, whether recovery upon such debts, liabilities, and obligations may be or hereafter


                                                         -2-
      -DocN 1142$9$-



                                                                                                    CNB000056
      Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 3 of 70




       become barred by any statute of limitations, and whether such debts, liabilities, and obligations
       may be or hereafter become otherwise unenforceable. Indebtedness includes, without limitation,
       any and all obligations of Debtor to Secured Party for reasonable attorneys' fees and all other
       costs and expenses incurred by Secured Party in the collection or enforcement of any debts,
       liabilities, and obligations of Debtor to Secured Party.

               "Note" means that certain Line of Credit Note dated as of         Ktz 2
                                                                             b1 2o\ Q executed by
       Metro in favor of Secured Party in the maximum principal amount of $1,500,000 as amended,
       restated, supplemented or otherwise modified from time to time.

             "Transaction Documents" means the Note, the Guaranty, this Agreement and each other
       document, instrument and agreement executed in connection therewith.

       Capitalized terms used but not defined herein have the meanings given such terms in the Note.

                      3.     DEBTOR'S COVENANTS. Debtor represents, covenants and warrants
       that unless compliance is waived by Secured Party in writing:

                                 (a)     Debtor will properly preserve the Collateral; defend the Collateral
                  against any adverse claims and demands; and keep accurate Books and Records.

                                  (b)     Debtor shall give Secured Party at least thirty (30) days notice
                  before changing its chief executive office or state of incorporation or organization.
I~·
  .               Debtor will notify Secured Party in writing prior to any change in the location of any
                  Collateral, including the Books and Records.

                               (c)     Debtor will notify Secured Party in writing prior to any change in
                 Debtor's name, identity or business structure.

                                (d)     Except for liens existing on the date hereof, Debtor has not granted
                 and will not grant any security interest in any of the Collateral except to Secured Party,
                 and will keep the Collateral free of all liens, claims, security interests and encumbrances
                 of any kind or nature except the security interest of Secured Party.

                                 (e)     Debtor will promptly notify Secured Party in writing of any event
                 which materially and adversely affects the value of the Collateral, the ability of Debtor or
                 Secured Party to dispose of the Collateral, or the rights and remedies of Secured Party in
                 relation thereto, including, but not limited to, the levy of any legal process against any
                 Collateral and the adoption of any marketing order, arrangement or procedure affecting
                 the Collateral, whether governmental or otherwise.

                                (f)     Debtor shall pay all costs necessary to preserve, defend, enforce
                 and collect the Collateral, including but not limited to taxes, assessments, insurance
                 premiums, repairs, rent, storage costs and expenses of sales, and any costs to perfect
                 Secured Party's security interest (collectively, the "Collateral Costs"). Without waiving
                 Debtor's default for failure to make any such payment, Secured Party at its option may



1:
 ,'
      - DocN 1142S9S-
                                                        -3-


                                                                                                  CNB000057
             Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 4 of 70




··:
a:
                          pay any such Collateral Costs, and discharge encumbrances on the Collateral, and such
                          Collateral Costs payments shall be a part of the Indebtedness and bear interest at the rate
                          set out in the Indebtedness. Debtor agrees to reimburse Secured Party on demand for any
                          Collateral Costs so incurred.

                                          (g)      Until Secured Party exercises its rights to make collection, Debtor
                          will diligently collect all Collateral.

                                           (h)     If any Collateral is or becomes the subject of any registration
                          certificate, certificate of deposit or negotiable document of title, including any warehouse
                          receipt or bill of lading Debtor shall immediately deliver such document to Secured
                          Party, together with any necessary endorsements.

                                       (i) Debtor will not sell, lease, agree to sell or lease, or otherwise dispose
                         of any Collateral except with the prior written consent of Secured Party; provided,
                         however, that Debtor may sell inventory in the ordinary course of business.

                                        (j)     Debtor will maintain and keep in force all risk insurance covering
                         the Collateral against fire, theft, liability and extended coverages (including without
                         limitation windstorm coverage and hurricane coverage as applicable), to the extent that
                         any Collateral is of a type which can be so insured. Such insurance shall be in form,
                         amounts, coverages and basis reasonably acceptable to Secured Party, shall require losses
                         to be paid on a replacement cost basis, shall be issued by insurance companies acceptable
I        I
         /               to Secured Party and, upon request of Secured Party, include a loss payable endorsement
                         in favor of Secured Party in a form acceptable to Secured Party. Upon the request of
                         Secured Party, Debtor will deliver to Secured Party a copy of each insurance policy, or, if
                         permitted by Secured Party, a certificate of insurance listing all insurance in force.

                                         (k)    Debtor will not attach any Collateral to any real property or fixture
                        in a manner which might cause such Collateral to become a part thereof unless Debtor
                        first obtains the written consent of any owner, holder of any lien on the real property or
                        fixture, or other person having an interest in such property to the removal by Secured
                        Party of the Collateral from such real property or fixture. Such written consent shall be
                        in form and substance acceptable to Secured Party and shall provide that Secured Party
                        has no liability to such owner, holder of any lien, or any other person.

                                       (1)     Exhibit A to this Agreement is a complete list of all patents,
                       trademark and service mark registrations, copyright registrations, mask work
                       registrations, and all applications therefor, in which Debtor has any right, title, or interest,
                       throughout the world. Debtor will promptly notify Secured Party of any acquisition (by
                       adoption and use, purchase, license or otherwise) of any patent, trademark or service
                       mark registration, copyright registration, mask work registration, and applications
                       therefor, and unregistered trademarks and service marks and copyrights, throughout the
                       world, which are granted or filed or acquired after the date hereof or which are not listed
                       on the Exhibit. Debtor authorizes Secured Party, without notice to Debtor, to modify this
                       Agreement by amending the Exhibit to include any such Collateral.



1;.·.
    :·       -DooM 1142595-
                                                                - 4-


                                                                                                            CNB000058
          Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 5 of 70



    .
I   •.:
    .


                                     (m)    Debtor will, at its expense, diligently prosecute all patent,
                     trademark or service mark or copyright applications pending on or after the date hereof,
                     will maintain in effect all issued patents and will renew all trademark and service mark
                     registrations, including payment of any and all maintenance and renewal fees relating
                     thereto, except for such patents, service marks and trademarks that are being sold,
                     donated or abandoned by Debtor pursuant to the terms of its intellectual property
                     management program. Debtor will at its expense protect and defend all rights in the
                     Collateral against any material claims and demands of all persons and will, at its
                     expense, enforce all rights in the Collateral against any and all infringers of the Collateral
                     where such infringement would materially impair the value or use of the Collateral to
                     Debtor or Secured Party. Debtor will not license or transfer any of the Collateral, except
                     for such non-exclusive licenses as are customary in the ordinary course of Debtor's
                     business, or except with Secured Party's prior written consent.

                           4.     ADDITIONAL REQUIREMENTS. Debtor agrees that Secured Party may
          at its option at any time, whether or not Debtor is in default:

                                    (a)     Require Debtor to deliver to Secured Party (i) copies of or extracts
                     from the Books and Records, and (ii) information on any contracts or other matters
                     affecting the Collateral.

                                   (b)    Examine the Collateral, including the Books and Records, and
                     make copies of or extracts from the Books and Records, and for such purposes enter at
                     any reasonable time upon the property where any Collateral or any Books and Records
                     are located.

                                    (c)    Require Debtor to deliver to Secured Party any instruments, chattel
                    paper or !etters of credit which are part of the Collateral, and to assign to Secured Party
                    the proceeds of any such letters of credit.

                                   (d)    Notify any account debtors, any buyers of the Collateral, or any
                    other persons of Secured Party's interest in the Collateral.

                            5.      DEFAULTS.        Any one or more of the following shall be a default
          hereunder:

                                   (a)   Debtor breaches any term, provision, warranty or representation
                    under this Agreement, or under any other obligation of Debtor to Secured Party, and such
                    breach remains uncured after any applicable cure period.

                                    (b)      Secured Party fails to have a perfected and enforceable lien on or
                    security interest in the Collateral.

                                   (c)      Any involuntary lien of any kind or character attaches to any
                    Collateral, except for liens for taxes not yet due.


                                                             -5•
          -Doc/11142~95-




                                                                                                       CNB000059
        Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 6 of 70



 .
I.
 :. !




                                     (d)    Debtor has given Secured Party any false or misleading
                      information or representations.

                                     (e)    A default or Event of Default occurs under the Note, the Guaranty
                      or any other Transaction Document.

                         6.     SECURED PARTY'S REMEDIES AFTER DEFAULT. In the event of
          any default, Secured Party may do any one or more of the following, to the extent permitted by
          law:

                                   (a)       Declare any Indebtedness immediately due and payable, without
                     notice or demand.

                                 (b)    Enforce the security interest given hereunder pursuant to the
                     Uniform Commercial Code and any other applicable law.

                                   (c)    Enforce the security interest of Secured Party in any account of
                     Debtor maintained with Secured Party by applying such account to the Indebtedness.

                                     (d)    Require Debtor to obtain Secured Party's prior written consent to
                     any sale, lease, agreement to sell or lease, or other disposition of any Collateral consisting

t·                   of inventory.

                                    (e)     Require Debtor to segregate all collections and proceeds of the
                    Collateral so that they are capable of identification and deliver daily such collections and
                    proceeds to Secured Party in kind.

                                   (f) Require Debtor to direct all account debtors to forward aU
                    payments and proceeds of the Collateral to a post office box under Secured Party's
                    exclusive control.

                                  (g)   Require Debtor to assemble the Collateral, including the Books
                    and Records, and make them available to Secured Party at a place designated by Secured
                    Party.

                                    (h)      Enter upon the property where any Collateral, including any Books
                   and Records, are located and take possession of such Collateral and such Books and
                   Records, and use such property (including any buildings and facilities) and any of
                   Debtor's equipment, if Secured Party deems such use necessary or advisable in order to
                   take possession of, hold, preserve, process, assemble, prepare for sale or lease, market for
                   sale or lease, sell or lease, or otherwise dispose of, any Collateral.

                                 (i)   Demand and collect any payments on and proceeds of the
                   Collateral. In connection therewith Debtor irrevocably authorizes Secured Party to
                   endorse or sign Debtor's name on all checks, drafts, collections, receipts and other


                                                            -6-
        ~Doc¥ 1142595 ~




                                                                                                       CNB000060
       Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 7 of 70




1;.,
  .
  ·.


                   documents, and to take possession of and open the mail addressed to Debtor and remove
                   therefrom any payments and proceeds of the Collateral.

                                   G)       Grant extensions and compromise or settle claims with respect to
                   the Collateral for less than face value, all without prior notice to Debtor.

                                   (k)    Use or transfer any of Debtor's rights and interests in any
                  Intellectual Property now owned or hereafter acquired by Debtor, if Secured Party deems
                  such use or transfer necessary or advisable in order to take possession of, hold, preserve,
                  process, assemble, prepare for sale· or lease, market for sale or lease, sell or lease, or
                  otherwise dispose of, any Collateral. Debtor agrees that any such use or transfer shall be
                  without any additional consideration to Debtor. As used in this paragraph, "Intellectual
                  Property" includes, but is not limited to, all trade secrets, computer software, service
                  marks, trademarks, trade names, trade styles, copyrights, patents, applications for any of
                  the foregoing, customer lists, working dmwings, instructional manuals, and rights in
                  processes f0r technical manufacturing, packaging and labeling, in which Debtor has any
                  right or interest, whether by ownership, license, contract or otherwise.

                                 (I)     Have a receiver appointed by any court of competent jurisdiction
                  to take possession of the Collateral. Debtor hereby consents to the appointment of such a
                  receiver and agrees not to oppose any such appointment.


1/.
                                 (m)      Take such measures as Secured Party may deem necessary or
                  advisable to take possession of, hold, preserve, process, assemble, insure, prepare for sale
                  or lease, market for sale or lease, sell or lease, or otherwise dispose of, any Collateral,
                  and Debtor hereby irrevocably constitutes and appoints Secured Party as Debtor's
                  attorney-in-fact to perform all acts and execute all documents in connection therewith.

                                 (n)     Without notice or demand to Debtor, set otT and apply against any
                  and all of the Indebtedness any and all deposits (general or special, time or demand,
                  provisional or final) and any other indebtedness, at any time held or owing by Secured
                  Party or any of Secured Party's agents or affiliates to or for the credit of the account of
                  Debtor or any guarantor or endorser of Debtor's Indebtedness.

                                (o)     Assign, sell or otherwise dispose of and deliver all or any part of
                 the Equity Collateral, at public or private sale or otherwise, either with or without special
                 conditions or stipulations, for cash or on credit or for future delivery, in such other
                 consideration and at such time or times and at such place or places, and upon such terms
                 and conditions as shall be commercially reasonable and in accordance with all applicable
                 laws.

                                (p)     Exercise any other remedies available to Secured Party at law or in
                 equity.

                        The proceeds of any sale, lease or other disposition of the Collateral hereunder
                 shall be applied first, to the expenses of retaking, holding, storing, processing and


                                                         -7-
       - Dod 1142595-



                                                                                                   CNB000061
         Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 8 of 70




                preparing for sale, selling, and the like (including, without limitation, any taxes, fees and
                other costs incurred in connection therewith) of the Collateral, second, to the attorneys'
                fees and expenses, and then to satisfaction of the Indebtedness to the Secured Party (in
                such manner as Secured Party shall elect in its discretion), and to the payment of any
                other amounts required by applicable law.

                        Debtor recognizes that, by reason of certain prohibitions contained in the
                Securities Act of 1933, as amended (the "1933 Act") and applicable state securities laws,
                Secured Party may be compelled, with respect to any sale of all or any part of the Equity
                Collateral conducted without prior registration or qualification of such Equity Collateral
                under the 1933 Act and/or such state securities laws, to limit purchasers to those who will
                agree, among other things, to acquire the Equity Collateral for their own account, for
                investment and not with a view to the distribution or resale thereof. Debtor
               acknowledges that any such private sale may be at prices and on terms less favorable than
               those obtainable through a public sale without such restrictions (including a public
               offering made pursuant to a registration statement under the 1933 Act) and,
               notwithstanding such circumstances, Debtor agrees that any such private sale shall be
               deemed to have been made in a commercially reasonable manner and that Secured Party
               shall have no obligation to engage in public sales and no obligation to delay the sale of
               any Equity Collateral for the period of time necessary to permit the issuer thereof to
               register it for a form of public sale requiring registration under the 1933 Act or under
               applicable state securities laws, even if such issuer would, or should, agree to so register
    ..
I              it.

                       For the purpose of enabling Secured Party, during the continuance of an Event of
               Default, to exercise rights and remedies under this Section at such time as Secured Party
               shall be lawfully entitled to exercise such rights and remedies, and for no other purpose,
               Debtor hereby grants to Secured Party, to the extent assignable, an irrevocable, non·
               exclusive license (exercisable without payment of royalty or other compensation to
               Debtor) to use, license or sublicense any of the Intellectual Property now owned or
               hereafter acquired by Debtor, wherever the same may be located.

                      7.      ENVIRONMENTAL MATIERS.

                               (a)     Debtor represents and warrants: (i) it is not in violation of any
               health, safety, or environmental law or regulation regarding hazardous substances and (ii)
               it is not the subject of any claim, proceeding, notice, or other communication regarding
              hazardous substances . .,Hazardous substances" means any substance, material or waste
              that is or becomes designated or regulated as "toxic," "hazardous," "pollutant," or
              "contaminant" or a similar designation or regulation under any current or future federal,
              state or local law (whether under common law, statute, regulation or otherwise) or
              judicial or administrative interpretation of such, including without limitation petroleum or
              natural gas.

                            (b)     Debtor shall deliver to Secured Party, promptly upon receipt,
              copies of all notices, orders, or other communications regarding (i) any enforcement


                                                      . 8.


                                                                                                CNB000062
     Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 9 of 70




                  action by any governmental authority relating to health, safety, the environment, or any
                  hazardous substances with regard to Debtor's property, activities, or operations, or (ii)
                  any claim against Debtor regarding hazardous substances.

                                 (c)     Secured Party and its agents and representatives will have the right
                  at any reasonable time, after giving reasonable notice to Debtor, to enter and visit any
                  locations where the Collateral is located for the purposes of observing the Collateral,
                  taking and removing environmental samples, and conducting tests. Debtor shall ·
                  reimburse Secured Party on demand for the costs of any such environmental investigation
                  and testing. Secured Party will make reasonable efforts during any site visit, observation
                  or testing conducted pursuant to this paragraph to avoid interfering with Debtor's use of
                  the Collateral. Secured Party is under no duty to observe the Collateral or to conduct
                  tests, and any such acts by Secured Party will be solely for the purposes of protecting
                 Secured Party's security and preserving Secured Party's rights under this Agreement. No
                 site visit, observation or testing or any report or findings made as a result thereof
                  ("Environmental Report") will (i) result in a waiver of any default of Debtor; (ii)
                 impose any liability on Secured Party; or (iii) be a representation or warranty of any kind
                 regarding the Collateral (including its condition or value or compliance with any laws) or
                 the Environmental Report (including its accuracy or completeness). In the event Secured
                 Party has a duty or obligation under applicable laws, regulations or other requirements to
                 disclose an Environmental Report to Debtor or any other party, Debtor authorizes
                 Secured Party to make such a disclosure. Secured Party may also disclose an
                 Environmental Report to any regulatory authority, and to any other parties as necessary or
                 appropriate in Secured Party's judgment. Debtor further understands and agrees that any
                 Environmental Report or other information regarding a site visit, observation or testing
                 that is disclosed to Debtor by Secured Party or its agents and representatives is to be
                 evaluated (including any reporting or other disclosure obligations of Debtor) by Debtor
                 without advice or assistance from Secured Party.

                                  (d)    Debtor will indemnify and hold harmless Secured Party from any
                 loss or liability Secured Party incurs in connection with or as a result of this Agreement,
                 which directly or indirectly arises out of the use, generation, manufacture, production,
                 storage, release, threatened release, discharge, disposal or presence of a hazardous
                 substance. This indemnity will apply whether the hazardous substance is on, under or
                 about Debtor's property or operations or property leased to Debtor. The indemnity
                 includes but is not limited to attorneys' fees (including the reasonable estimate of the
                 allocated cost ofin-house counsel and staff). The indemnity extends to Secured Party, its
                 parent, subsidiaries and all of their directors, officers, employees, agents, successors,
                 attorneys and assigns.

               8.   CONSENT TO JURISDICTION. DEBTOR AND SECURED PARTY
     HEREBY AGREE THAT THE FEDERAL COURT OF THE WESTERN DISTRICT OF NEW
     YORK OR, AT THE OPTION OF SECURED. PARTY, ANY COURT LOCATED IN THE
     STATE OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
     ANY CLAIMS OR DISPUTES BETWEEN DEBTOR AND SECURED PARTY
     PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
 .
1"
 \

     - Doci11142595-
                                                        -9-


                                                                                                 CNB000063
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 10 of 70




   CAUSE OR DISPUTE WHATSOEVER BETWEEN DEBTOR AND SECURED PARTY OF
   ANY KIND OR NATURE. DEBTOR EXPRESSLY SUBMITS AND CONSENTS IN
   ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
   COMMENCED IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
   SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
  AND AGREEING THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
  PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
  RETURN RECEIPT REQUESTED ADDRESSED TO DEBTOR AT THE ADDRESS OF
  DEBTOR FOR NOTICES SET FORTH HEREIN. SHOULD DEBTOR FAIL TO APPEAR OR
  ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
  THIRTY DAYS AFTER THE MAILING THEREOF, IT SHALL BE DEEMED IN DEFAULT
  AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS PRAYED
  FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE CHOICE OF
  FORUM SET FORTI-I IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
  BRINGING OF ANY ACTION BY SECURED PARTY OR TilE ENFORCEMENT BY
  SECURED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
  APPROPRIATE JURISDICTION. FURTHER, DEBTOR HEREBY WAIVES THE RIGHT
  TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO
  CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

            9.   WAIVER OF JURY TRIAL. DEBTOR AND SECURED PARTY EACH
 WAIVES ANY RIGHT TO A TRIAL, BY JURY IN ANY ACTION OR PROCEEDING TO
 ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT, THE NOTE, THE
 GUARANTY OR ANY TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT,
 INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
 FUTURE BE DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING
 FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR
 ANY TRANSACTION DOCUMENT, AND AGREES THAT ANY SUCH ACTION OR
 PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 DEBTOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST SECURED
 PARTY OR ANY OTIIER PERSON INDEMNIFIED UNDER THIS AGREEMENT ON ANY
 THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL
 OR PUNITIVE DAMAGES.

                  10.     MISCELLANEOUS.

                          (a)     Any waiver, express or implied, of any provision hereunder and
           any delay or failure by Secured Party to enforce any provision shall not preclude Secured
           Party from enforcing any such provision thereafter.

                         (b)   Debtor shall, at the request of Secured Party, execute such other
           agreements, documents, instruments, or financing statements in connection with this
           Agreement as Secured Party may reasonably deem necessary.




                                                - 10-
- DocN 1142595-



                                                                                          CNB000064
       Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 11 of 70




                         (c)     All notes, security agreements, subordination agreements and other
            documents executed by Debtor or furnished to Secured Party in connection with this
            Agreement must be in form and substance satisfactory to Secured Party.

                          (d)    This Agreement shall be governed by and construed in accordance
            with the laws of the State of New York, without regard to conflict of laws principles
            which would require the application of the laws of a different state.

                           (e)     All rights and remedies herein provided are cumulative and not
            exclusive of any rights or remedies otherwise provided by law. Any single or partial
            exercise of any right or remedy shall not preclude the further exercise thereof or the
            exercise of any other right or remedy.

                        (f)     All terms not defined herein are used as set forth in the Unifonn
            Commercial Code as in effect in any applicable jurisdiction.

                            (g)     In the event of any action by Secured Party to enforce this
            Agreement or to protect the security interest of Secured Party in the Collateral, or to take
            possession of, hold, preserve, process, assemble, insure, prepare for sale or lease, market
            for sale or lease, sell or lease, or otherwise dispose of, any Collateral, Debtor agrees to
            pay immediately the costs and expenses thereof, together with reasonable attorneys' fees
            and allocated costs for in-house legal services to the extent permitted by law.

•-.~                      (h)      In the event Secured Party seeks to take possession of any or all of
           the Collateral by judicial process, Debtor hereby irrevocably waives any bonds and any
           surety or security relating thereto that may be required by applicable law as an incident to
           such possession, and waives any demand for possession prior to the commencement of
           any such suit or action.

                            (i)    This Agreement shall constitute a continuing agreement, applying
           to all future as well as existing transactions, whether or not of the character contemplated
           at the date of this Agreement, and if all transactions between Secured Party and Debtor
           shall be closed at any time, shall be equally applicable to any new transactions thereafter.

                           (j)    Secured Party's rights hereunder shall inure to the benefit of its
           successors and assigns. In the event of any assignment or transfer by Secured Party of
           any of the Indebtedness or the Collateral, Secured Party thereafter shall be fully
           discharged from any responsibility with respect to the Collateral so assigned or
           transferred, but Secured Party shall retain all rights and powers hereby given with respect
           to any of the Indebtedness or the Collateral not so assigned or transferred. All
           representations, warranties and agreements of Debtor if more than one are joint and
           several and all shall be binding upon the personal representatives, heirs, successors and
           assigns of Debtor.

                           (k)   Any notice to be given hereunder shall be given in the manner
           prescribed in the Guaranty or the Note, as applicable.


                                                  - 11 -


                                                                                              CNB000065
        Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 12 of 70




 -···
                   11.  FINAL AGREEMENT. BY SIGNING THIS AGREEMENT EACH
         PARTY REPRESENTS AND AGREES THAT: (A) THIS AGREEMENT REPRESENTS THE
         FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
         MATIER HEREOF, (B) THIS AGREEMENT SUPERSEDES ANY COMMITMENT
         LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
         CONDITIONS RELATING TO THE SUBJECT MAITER HEREOF, UNLESS SUCH
         COMMITMENT LEITER. TERM SHEET, OR OTHER WRIITEN OUTLINE OF TERMS
         AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO
         UNWRIITEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS
         AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
         CONTEMPORANEOUS,     OR    SUBSEQUENT      ORAL   AGREEMENTS     OR
         UNDERSTANDINGS OF THE PARTIES.




 ·.
1.
 ,


         -Dod 1142S9S-
                                        - 12-


                                                                     CNB000066
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 13 of 70




I
            IN WITNESS WHEREOF, the parties executed this Agreement as of the date first
    written above, intending to create an instrument executed under seal.


                                          EBER  BROS.        WINE      AND     LIQUOR
                                          CORPORATION


                                          By :     l)JQAA_~ t~
                                          Title:     C:UJ
                                                   (Seal)

                                          EBER BROS. WINE & LIQUOR METRO, INC.


                                          By:      wjN\~7~
                                          Title:     Cto
                                                   (Seal)



    Accepted:




    LESTEREBER




                                          - 13-


                                                                               CNB000067
        Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 14 of 70




                                        Exhibit A

                                   Intellectual Property




I' ,'




t :·     - DoeN   11~2595 -




                                                                    CNB000068
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 15 of 70




                                      LINE OF CREDIT NOTE

   $1,500,000                                                                   KvttJJ\"4 ZJq   ' 20 10
          FOR VALUE RECEIVED, EBER BROS. WINE & LIQUOR METRO, INC., a New
   York corporation with an address at 155 Paragon Drive, Rochester, New York 14625 ("Maker"),
   hereby promises to pay to the order of LESTER EBER, an individual with an address at 155
   Paragon Drive, Rochester, New York 14625 ("Holder''), the principal sum of ONE MILLION
   FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000.00) (the "Maximum
   Principal Amount") or such lesser or greater amount as may be outstanding hereunder.

          1.     Line of Credit. This Note evidences a revolving line of credit. Accordingly
   amounts hereunder may be borrowed, repaid and re-borrowed provided that at no time shall
   Maker permit the aggregate principal amount of all advances made under this Note to exceed the
   Maximum Principal Amount.

           2.     Interest Rate. AU amounts outstanding under this Note shall bear interest at a rate
  equal to twelve and one half percent (12.5%) per annum. Upon the occurrence of an Event of
  Default (whether or not the Holder has accelerated payment of the outstanding balance due
  hereunder), or after maturity or after judgment has been rendered with respect to the obligations
  hereunder, the unpaid principal balance, at the option of Holder, shall bear interest at a rate equal
  to fifteen percent (15%). The right of the Holder to receive such increased rate of interest shall
  not constitute a waiver of any other right or remedy of the Holder. All interest shall be
  calculated based on 360 day year and the actual number of days elapsed.

          3.     Payments. Accrued interest will be due and payable in arrears on December 1,
 2009 and on the first day of each March, June, September and December thereafter (each an
 "Interest Payment Date") and on the Maturity Date, as hereinafter defined. Notwithstanding the
 foregoing, on each Interest Payment Date, at the request of Maker all or such portion of the
 interest then due and owing specified by Maker shall be added to the principal amount hereof
 instead of paying such interest in cash, whereupon such amount will bear interest at rate per
 annum specified herein. Maker hereby agrees, upon the request of Holder, to amend this Note or
 execute one or more new notes in the form hereof to reflect any increase in the principal sum
 hereof resulting from the addition of the accrued interest to the principal; provided, however that
 the failure to so amend this Note or to enter into one or more new notes shall not relieve Maker
 of its obligation to pay such accrued interest in accordance with the terms hereof. All amounts
 remaining outstanding hereunder, including all principal and interest, shall become due and
 payable in full on December 31, 2011 (the "Maturity Date").

         4.     Late Charge. If the entire amount of any required payment is not paid in full
 within five (5) days after the same is due, the Maker shall pay to Holder a late fee equal to two
 percent (2%) of the amount of the payment that remains unpaid.

         5.     Prepayment. Maker shall have the option of paying the amounts outstanding
 under this Note to Holder, in full or part, at any time and from time to time without any premium
 or penalty.



 1J.478212Jn1a.,                                           •     PLAINTIFF'S
                                                           ~      EXHIBIT                  CNB000040
                                                           !if      lb
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 16 of 70




•               6.     Request for Advances: Discretionary Facility. At any time and from time to time
        Maker may make a request for a loan that specifies (a) the amount requested as the principal
        amount of such loan and (b) the business day of Holder on which such loan is requested to be
        made which shall not be less than three (3) days from the date of such notice. The decision
        whether to honor such loan request and make such loan shall be in the sole and absolute
       discretion of Holder and Holder shall have no obligation or commitment to make any loans
       hereunder. Holder may treat as made by Maker and rely upon, and Maker shall be bound by, any
       loan request that Holder in good faith believes to be valid and to have been made in the name or
       on behalf of Maker by any officer of Maker, and Holder shall not incur any liability to Maker or
       any other person as a direct or indirect result of honoring such loan request and making such
       loan.

               7.      Events of Default/Remedies. At the option of Holder, all amounts outstanding
      under this Note shall become immediately due and payable in full, without further presentment,
      protest, notice, or demand, upon the happening of any Event of Default. Upon the occurrence of
      an Event of Default, Holder shall be entitled to exercise any legal or equitable right which he or
      it may have, and may proceed to protect and enforce its rights by any other appropriate
      proceedings. The following events shall constitute "Events of Default" under this Note:

                        a. Nonpayment. Failure of Maker to make any payment of any type within
                           fifteen ( 15) days after the same becomes due and payable.

                        b. Financial Difficulties. Financial difficulties of Maker or any guarantor
                           hereof as evidenced by:

                                i. the filing of a voluntary or involuntary petition in bankruptcy, or
                                   under any chapters of the Bankruptcy Code, or under any federal
                                   or state statute providing for the relief of debtors;

                               ii. making an assignment for the benefit of creditors;

                               iii. consenting to the appointment of a trustee or receiver for all or a
                                    major part of any ofMaker's or such guarantor's property;

                               iv. the entry of a court order appointing a receiver or a trustee for all
                                   or a major part of Maker's or such guarantor's property; or

                               v. the admission by Maker or any guarantor in writing of the Maker's
                                  or such guarantor's inability to pay its debts as they become due.

                        c. Change of Control. Maker or any guarantor hereof enters into any
                           agreement pursuant to which Maker or such guarantor will sell all or
                           substantially all of the assets of Maker or such guarantor, or upon the
                           closing of any transaction or series of related transactions in which more
                           than fifty percent (50%) of the issued and outstanding shares of capital
                           stock of the Maker or such guarantor are issued to, or acquired by, any one
                           or more persons or entities who are not shareholders of the Maker or such
                           guarantor as of the date of this Note.
    1:1-47821237719.1                                2
                                                                                            CNB000041
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 17 of 70




•                       d. Cease Operations. Maker ceases all ongoing business operations.

                        e. Sale of Eber-Connecticut, LLC. Eber-Connecticut, LLC ("Eber-CT")
                           enters into any agreement pursuant to which Eber-CT will sell all or
                           substantially all of the assets of Eber-CT, or upon the closing of any
                           transaction or series of related transactions in which more than fifty
                           percent (50%) of the issued and outstanding units of membership interest
                           of the Maker are issued to, or acquired by, any one or more persons or
                           entities who are not controlled by or under common control with the
                           Maker

                        f.   The occurrence of a breach or default under any guaranty, security
                             agreement or any other document, instrument or agreement executed in
                             connection herewith or providing security or other credit support tor the
                             obligations of the Maker hereunder.

             8.      Expenses. Maker shall pay to Holder all amounts incurred by Holder, including
      without limitation attorneys' fees and disbursements, in order to collect any amount due under
      this Note, to negotiate or document a workout or restructuring, or to preserve its rights
      hereunder, whether or not any legal proceeding ins commenced.

             9.     Holder's Records Conclusive.      Holder shall maintain a record of the date and
      original principal amount of each advance made by him hereunder and the date and amount of
      each payment to be applied to the outstanding principal amount of this Note. Such records shall
      be conclusive evidence of the outstanding principal amount under this Note and of all advances
      hereunder, absent manifest error. No failure by Holder to make any such annotation in its
      records shall affect Maker's obligation to pay the principal and interest of each advance or any
      other obligation of Maker hereunder.

              10.  Subordination. All amounts outstanding under this Note are subordinate to any
     and all amounts owed by the Maker to The Canandaigua National Bank and Trust Company.

              11.   Miscellaneous. The terms of this Note cannot be changed, nor may this Note be
     discharged in whole or in part, except by a writing executed by Holder. No delay or omission by
     Holder in exercising any rights hereunder shall operate as a waiver of such rights. This Note
     shall be governed by and construed under the laws of the State of New York.

                                     [Signatures are on the next page.]




                                                    3
                                                                                          CNB000042
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 18 of 70




•                     IN WITNESS WHEREOF, Maker has duly executed this Note as of the day and
      year first above written.


                                       EBER BROS. WINE & LIQUOR METRO, INC.


                                       By:
                                              Lester Eber, Chief Executive Officer


                                       By:
                                                            hief Financial Officer

      Accepted:



      Lester Eber




     13-47821237719.1                          4
                                                                                     CNB000043
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 19 of 70




•                                 DEBT ASSUMPTION AGREEMENT

            THIS DEBT ASSUMPTION AGREEMENT (this "Agreement") is made as of the
      11th day of February, 2011, by and among EBER BROS. WINE AND LIQUOR
      CORPORATION ("EWLC"), EllER BROS. WINE AND LIQUOR METRO, INC.
      (''Metro"), and LESTER EBER ("Holder").

                                              RECITALS:

             WHEREAS, Holder made a loan to EWLC (the "EWLC Loan") evidenced by that certain
      Amended and Restated Promissory Note dated March 13, 2006, in the original principal amount of
      $1,503,750.00 (the "EWLC Note"); and

             WHEREAS, as of the date hereof, the remaining principal balance of the EWLC Loan is
      $1,434,710 .68, plus accrued and unpaid interest; and

             WHEREAS, upon the terms and conditions set forth herein, Metro has agreed to assume
     the outstancling principal and interest of the EWLC Loan and all other liabilities and obligations in
     respect thereof (the "Assumption"), and Holder has agreed to fully release EWLC from its
     obligations under the EWLC Note; and

            NOW, THEREFORE, in consideration of the foregoing and other good and valuable
     consideration, the receipt and sufficiency of which is hereby acknowledged, the parties do
     hereby agree as follows:

             1.      Acknowledgment. Each of EWLC, Metro and Holder agree that the unpaid
     princ-ipal balance of the EWLC Loan is, as of the date hereof, One Million Four Hundred Thirty-
     Four Thousand Seven Hundred Ten and 68/100 Dollars ($1,434,710.68), plus accrued and
     unpaid interest.

             2.     Assumption.      EWLC hereby irrevocably assigns to Metro all of EWLC's
     obligations to pay principal, interest and other obligations and liabilities in respect of the EWLC
     Loan. Metro hereby irrevocably assumes all of EWLC's obligations to pay principal, interest
     and other obligations and liabilities in respect of the EWLC Loan, and Metro agrees to be bound
     by the terms of the EWLC Note as if it were the "Maker" thereunder and promises to pay the
     obligations evidenced thereby in accordance with the tenns thereof. Holder hereby consents to
     such assignment by EWLC and assumption by Metro. At any time on or after the date hereof,
     Holder may require Metro to issue a replacement note to Holder, in replacement of the EWLC
     Note, which replacement note shall be acceptable to Holder.

             3.     Conditions; Advance. Holder's obligation to consent to the Assumption is
     conditioned upon Holder's receipt of an amended and restated security agreement (the "Security
     Agreement"), in form and substance acceptable to Holder, which amends and restates the
     Security Agreement dated February 26, 2010, made by EWLC and Metro in favor of Holder
     (which for the avoidance of doubt shall continue to include a grant of a security interest in and
     pledge of all limited liability company interests or other equity interests in Eber-Connecticut,
     LLC). In connection with and in reliance upon Holder's receipt of executed copies of this



                                                     f    PLAJtmFPS
                                                     I      EXHIBIT

                                                     I d~;;t~1
                                                                                            CNB000072
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 20 of 70




•    Agreement and the Security Agreement, Holder shall make an advance of funds to Metro in the
     amount of $100,000, which advance shall be pursuant to the terms of and evidenced by that
     certain Line of Credit Note elated February 26, 2010, made by Metro in favor of Holder in the
     stated principal amount of $1,500,000.

            4.      Release; Continuation.

                 a. Upon the effectiveness of this Agreement, Holder hereby releases EWLC from
     any and all obligations and liabilities (the "Assumed Liabilities") under the EWLC Note.

              b. Upon the effectiveness of this Agreement, all obligations of EWLC to pay the
     Assumed Liabilities shall continue as obligations of Metro under the EWLC Note.

           5.     No Novation. Each of the parties hereto hereby agrees and intends that this
     Agreement shall not create, result in or evidence a novation of any of the Assumed Liabilities,
     the EWLC Loan or the EWLC Note.

             6.      Successors and Assigns. This Agreement shall bind and inure to the benefit of the
     parties hereto and their heirs, personal representatives, successors, and assigns.

            7.     Governing Law. This Agreement shall be governed by and construed in
     accordance with the laws of the State of New York without regard to conflict of law principals.




•           8.     Counterparts. This Agreement may be executed in two or more counterparts,
     each of which shall be deemed an original, but all of which together shall constitute one and the
     same instrument.




                                                                                        CNB000073
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 21 of 70




•            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
      and sealed as of the date first above written.


                                             EBER BROS. WINE AND LIQUOR
                                             CORPORATION




                                             EBER BROS. WINE & LIQUOR METRO, INC.


                                             By:
                                             Name:
                                                      \j)t~7~
                                                       I}.J.l~ lfbt?
                                             Title:         Clo
                                                      ../   ~·   ::'




-
                                                      L.J- . -;:..-·.    .:.:·   ( -·
                                                      ~,-::._.L.--..,•   ~ -- - '·(~ -----
                                             Name: Lester Eber




•
.
     -114~4.>-SZS~ 1000   v.l-


                                                                                             CNB000074
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 22 of 70




                    AMENDED AND RESTATED SECURITY AGREEMENT


         THIS AMENDED ANn RESTATED SECURITY . AGREEMENT (this
  "Agreement") is made and entered into as of February 11, 2011 by EBER BROS. WINE AND
  LIQUOR CORPORATION ("Parent") and EBER BROS. WINE & LIQUOR METRO,
  INC. ("Metro"; Parent and Metro, iodividua1Jy and collectively; ''Debtor") in favor of LESTER
  EBER ("Secured Party").

                    1.      THE SECURITY. Debtor hereby assigns anq grants to Secured Party a
  seL'tlrity interest in the following described property now owned or hereafter acquired by Debtor
  ("Collateral"):

                          (a)     All accounts, contract rights, chattel paper, instruments, deposit
         accounts, letter of credit rights, payment intangibles and general intangibles, including all
         amounts due to Debtor from a factor; and all returned or repossessed goods which, on
         sale or lease, resulted in an account or chattel paper.

                         (b)     All U}vcntory, including all materials, work in process and finished
         goods.

                         (c)     AH machinery, furniture, fixtures and other equipmenl of every
         type now owned or. hereafter acquired by Debtor.

                         (d)     All of Debtor's deposif accounts. The Collaterul shall include any
         renewals or rollovers of the deposit accounts, ·any successor accounts, and any general
         intangibles and chases in action arising therefrom or related thereto.

                         (e)    All instruments, notes, chatte,l paper, docl,lments, certificates of
         deposit,·securities and investment propeny of every type. The CoUateral shall include all
         liens, security agreements, leases and other contracts securing or otherwise relating to the
         foregoing.

                        (f)       All general intangibles, including, but not limited to, (i) all patents,
         and all unpatented or unpatentable inventions; (ii) all trademarks, service marks, and
         trade names; (iii) all .copyrights and  Uterary rights.; (iv) all computer software programs;
         (v) all mask works of semiconductor chip products; (vi) aU trade secrets, proprietary
         information, customer lists, manufacturing, engineering and production plans, drawings,
         spedfications, processes and systems. The Collateral shall include all good will
         connected with or symbolized by any of such general intangibles; all contract rights,
         documents, applications; licenses, materials and other ~atters related to sud). general
         intangibles; all tangible property embodying or incorporating any such general
         intangibles; and all chattel paper and  instruments relating to such general intangibles.

                      (g)    The shares of common stock and pre erred stock, or partnership,
         membership and other ownership interests, now or .hereafter owned ·by Debtor,. including,



                                                                 '    PLAINTIFF'S
                                                                 ij      EXHIBIT
                                                                 §       IL


                                                                                EB-00018379
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 23 of 70




         without limitation, any membership interest in Eber-Conn~cticu!, LLC now or hereafter
         owned, directly or indirectly, by Metro and Parent and any ownership interests in Metro
         now or hereafter owned by Parent (collectively, the "Pledged Equity"), and all
         certificates evidencing the same, together with, in each case, all shares, securities, monies
         or property representing a dividend on any of the Pledged Equity, or representing a
         distribution or return of capital upon or in respect of the Pledged Equity, or resulting from
         a split up, revision, reclassification or other like change of the Pledged Equity ot
         otherwise received in exchange therefor, and any subscription warrants, rights or options
         issued to the holders of, or otherwise in respect of, the ~!edged Equity (the Pledged
         Equity, together with all other certificates, shares, securities, properties, ownership
         interests, or moneys, dividends, distributions, returns of capital subscription, warrants,
         rights or options as may from time to time be pledged hereunder pursuant to this clause
         being herein collectively called the "Equity Collateral").

                        (h)     All negotiable and nonnegotiable documents of title covering any
         Collateral.

                         (i)     All accessions, attachments and other additions to the Collateral,
         and all tools, parts and equipment used in connection with the Collateral.     ·

                         (j)    All substitutes or replacements for any Collateral, all cash or non-
         cash proceeds, product, rents and profits of any Collateral, .all income, benefits and
         property receivable on account of the Collateral, all rights under warranties and insurance
         contracts, letters of credit, guaranties or other supporting obligations covering the
         Collateral, and any causes of action relating 10 the Collateral, and all proceeds (including
         insurance proceeds) from the sale, destruction, loss, or other disposition of any of the
         Collateral and sums due from a third party which has damaged or destroyed the Collateral
         or from that party's insurer, whether due to judgment, settlement or other process.

                        (k)    All books, data and records pertaining lo any Collateral, whether in
         the form of a writing, photograph, microfilm or electronic media, including but not
         limited to any computer-readable memory and any computer hardware or software
         necessary to process such memory ("BoQks and Records").

                 2.     INDEBTEDNESS. The Collateral secures all Indebtedness.

          "EWLC Note" means that certain Amended and Restated Promissory Note dated as of
  March 13, 2006, in the original principal amount of $1,503,750.00, made by Parent in favor of
  Se·cured Party, as the same may be 'amended, modified, replaced or restated from lime to time,
  the obligations and liabilities of which have be_en assumed by Metro pursuant to that certain Debt
  Assumption Agreement among Parent, Metro and Secured Party dated February 11,20-11.

          "Guaranty" means that certain Guaranty dated as of February 26, 2010, executed by
  Parent iu favor of Secured Party, as amended, restated, supplemented or otherwise modified from
  rime to time.




                                                  2




                                                                             EB-00018380
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 24 of 70




          ''Indebtedness'' means any aod all debts, liabilities, and obligations of Debtor to Secured
  Party (i) arising under the Transaction Documents, or (ii) arising under the EWLC Note, now ot
  hereafter existing, whether voluntary or involuntary and however arising, whether direct or
  indirect or acquired by Secured Party by assignment, succession, or otherwise, whether due or
  not due, absolute or contingent, liquidated or unliquidated, determined or undetermined, held or
  to be held by Secured Party for its own account or as agent for another or others, whether Debtor
  may be liable individually or jointly with others, whether recovery upon such debts. liabilities,
  and obligations may be or hereafter become barred by any statute of limitations, and whether
  such debts, liabilit.ies, and obligations may be or hereafter become otherwise unenforceable.
  Indebtedness includes, without limitation, any and all obligations of Debtor to Secured Party for
  reasonable attorneys' fees and all other costs and expenses incurred by Secured Party in the
  collection or enforcement of any debts, liabilities, and obligations of Debtor to Secured Party.

           ''Note'' means that certain Line of Credit Note dated as of February 26, 2010, executed by
   Metro ~ f~vor of Secured Party in the maximum principal amount of $1,500,000 as amended,
   restated, supplemented or otherwise modified from time .to time,

         "Transaction Documents" means the Note, the Guaranty, this Agreement and each other
   document, instrument and agreement executed in connection therewith.

   Capitalized terms used but not defined herein have the meanings given such terms in the Note.

                  3.     DEBTOR'S COVENANTS. Debtor represents, covenants and wammts
   that unless compliance is waived by Secured Party in writing:

                         (a)     Debtor will properly preserve the Collateral; defend the Collateral
          ~gainst any adverse claims and demands; and keep accurate Books and Records.

                          (b)    Debtor shall give Secured Party at least thirty (30) days notice
          before changing its chief executive office or state of incorporation or organization.
          Debtor will notify Secured Party in writing prior to any change in the location of any
          Collateral, including the Books and Records .

                       .(c)     Debtor will notify Secured Party in writing prior lo any change in
          Debtor's name, identity or business structure.

                         (d)    Except for liens existiqg on Febrt;Iary 26, 2010, Debtor has not
          granted and wilJ not grant any security interest in any of the Collateral except to Secured
          Party, and wifl keep the Collateral free of all liens, claims, security interests and
          encumbrances of any kind or nature except the security interest of Se.cured Party.

                          (e)     Debtor will promptly notify Secured. Party in writing of any event·
          which materially anct adversely affects the value of the O~llateral, the ability of Debtor or
          Secured Party to dispose of the Collateral, or the rights and remedies of Secured Party in
         ·relation thereto, including, but not limited to, the levy of any legal process against any




                                                   3




                                                                              EB-000 18381
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 25 of 70




       Collateral and the adoption of any marketing order, arrangement or procedure affecting
       the Collateral, whether governmental or otherwise.

                       (f)     Debtor shall pay all cost$ ~ecessary to preserve, defend, enforce
       and collect the Collateral, including but not limited to taxes, assessments, insurance
       premiums, repairs, rent, storage costs and expenses of sales, and any costs ro perfect
       Secured Party's security interest (collectively, the "Collateral Costs 11 ). Without w.. iving
       Debtor 's default for failure to make any such payment, Secured Party at its option may
       pay any such Collateral Costs, and discharge encumbrances on the Collateral, and such
       Collateral Costs payments shall be a pari Of the Indebtedness and bear interest at the nte
       set out in the Indebtedness. Debtor agrees to reimburse Secured Party on demand for any
       Collateral Costs so incurred.

                       (g)     Until Secured Party exercises its rights to make collection, Debtor
       will diligently collect all Co11ateral.

                        (b)     If any Collateral is or becomes the subject of any registration
       certificate, certificate of deposit or negotiable document of title, including aoy warehouse
       receipt or bill of lading Debtor shall immediately deliver such document to Secured
       Party, together with any necessary endorsements.

                     (i) Debtor will not sell, lease, agree to sell or lease, or otherwise dispose
       of any Collateral except with the prior written consent of Secured Party; provided,
       however, that Debtor may sell inventory in the ordinary course of business.

                       (j)     Debtor will maintain and keep in force all risk .insurance covering
        the Collateral against fire, theft, liability and extended coverages (including without
       _limitation windstorm coverage and hurricane coverage as applicable), to the extent that
        any Collaleral is of a type which can be so insured. Such insurance shall be in form,
        amounts. coverages and basis reasonably acceptable to Secured Party, shall require tosses
        to be paid on a replacement cost basis, shall be issued by insurance companies acceptable
        to Secured Party and, upon request of Secured Party, include a loss payable endorsement
        in favor of Secured Patty in a form acceptable to Secured Party. Upon the request of
        Secured Party, Debtor witl deliver to Secured Party a copy of each i-nsurance policy, or, if
        permitted by Secured Party, a certificate of insurance listing all insurance in force.

                       (k) · Debtor will not attach any Collateral to any real property odixture
       in a manner which might cause such Collateral to become a part thereof unless Debtor
       first obtains the_written consent of any owner, holder of any lien on the real property or
       fixture, or other person having an interest in such property to the removal by Secured
       Party of the Collateral from such real property or fixture . Such written consent shall be
       in form and substance acceptable to Secured Party and shall provide that Secured Party
       has no liability to such owner, bolder of any lien, or any other person.

                     (l)     Exhibit A to this Agreement is a complete list as of February 26,
       2010, of all patents, trddemark and servjce mark registrations, copyright regiSiidtions,



                                                 4.




                                                                            EB-00018382
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 26 of 70




                 mask work registrations, and all applications therefor, in which Debtor has any right,
                 title, or interest, throughout the world. Debtor will promptly notify Secured Party of any
                 acquisition (by_adoption and use, purch~se, license or otherwise) of any patent, trademark
                 or service mark registration, copyright . registration, mask work registration, and
                 applications therefor, and unregistered tradeptarks and service marks and copyrights,
                 througho1.1t the world) which are granted or filed or acquired after February 26, 2010, or
                 which are not listed on the Exhibit. Debtor authorizes Secured Party, without notice to
                 Debtor, to modify this Agreement by amending the Exhibit to include any such
                 Collateral.                                                    ·

                                        (m)   Debtor . will, at its expense., diligenlly ·p rosecute all patent,
                 trademark or service mark or copyright applications pending ori or after February 26,
                 2010, will maintain in effect all issued patents and will renew all trademark and service
                 mark registrations, including payment of any and all maintenance and renewal fees
                 relating thereto, except for such patents j service marks and trademarks t.hat are being
                 sold, donated or abandoned by Debtor pursuant to the terms of its intellectual property
                 management program. Debtor will at its expense prot.ect and defend all rights in the
                 Collateral against any material . claims and demands (.)f all persons and wilJ, at its
                 expense, enforce all rights in the Collateral against any and all infringers of the Collateral
                 where such infringement would materially impair the value or use of the Collateral to
                 Debtor or Secured Party . .Debtor will not license or transfer any of the Collateral, except
                 for such non-exclusive licenses as are customary in the ordinary course of Debtor's
                 business, or except with Secured Party's prior written consent.

                                   4.   ADPITIONAL REQUJREMENTS. Debtor agrees that Secured Party may
  at   lts option at any time, whether or not Debtor is jn default :
                                (a)      Require Debtor to deliver Lo Secured Party (i) copies of or extracts
                 from tbe Books and Records, and (ii) information on any contracts or other matters
                 affecting the Collateral.

                               (b)    Examine the Collateral, including the Books and Records, and
                 make copjes of or extracts from the Books and Records, and for such purposes enter at
                 any reasonable time upon l::he property where any Collateral or any Books and Records
                 are located.

                                 (c)    Requite Debtor to deliver to Secured Party any instruments, chattel
                 paper or letters of credit which are part of the Collateral, and to assign to Secured Party
                 the proceeds of any such letters of credit.

                                 (d)    Notify any account debtors, any buyers of the Collateral, or any
                 otl1er persons of Secured Party's interest in the Collateral . .




  -'<4<!.11·<>~2 tl-7.16~   v.2-
                                                               5




                                                                                         EB-00018383
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 27 of 70




                5.      DEFAULTS.        Any one or more of the following shall be a default
  hereunder:

                        (a)   Debtor breaches any term, provision, warranty or representation
         under this Agreement, or under any other obligation of Debtor to Secured Party, and such
         breach remains uncured after any applicable cure period.

                          (b)      Secured Party fails to have a perfected and enforceable lien on or
         security· interest in the Collateral..

                        (c)      Any involuntary lien of any kind or character attaches to any
         Collateral, except for liens for taxes not yet due.

                        (d)    Debtor has given Secured Party any false                or misleading
         information or representations.

                       (e)     A default or Event of Default occurs under the EWLC Note, Lhe
         Note, the Guaranty or any other Transaction Document.

                 6.     SECURED PARTY'S REMEDIES AFTER DEFAULT. In the event of
  any default, Secured Party may do any one or more of the following, to the extent permitted by
  law: ·             ·

                       (a)      Declare any Indebtedness immediately due and payable, without
         notice or demand.

                     (b)    Enforce the secm;ily interest given hereunder pursuant to the
         Uniform Commercial Cod.e and any other applicable law.

                       (c)    Enforce the security interest of Secured Party in any account of
         Debtor maintained with Secured Party by applying such account to the Indebtedness.

                         (d)    Require Debtor to obtain Secured Party's prior written consent to
         any sale, lease, agreement to sell or lease, or other disposition of any Collateral consisting
         of inventory .

                         (e)    Require Debtor lo segregate all collections and proceeds of the
        Coll.ateral so that they are capable of identification and deliver .daily such collections and
        proceeds to Secured Pa.rty in l.cind.

                        (f)    Requite Debtor to direct all account debtors to forward all
        payment~    and proceeds- of the Collateral to a post office box under Secured Party's
         exclusive control.




                                                   ,6




                                                                               EB-00018384
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 28 of 70




                       (g)    Require Debtor to assemble the Collateral, including the Book~;
        and Records, and make them available to Secured Party at a place designated by Secured
        Party.
                                                       '
                         (h)     Enter upon Lhe property where any Collateral, including any Books
        and Records, are located and take possession of such Collateral and such Books and
        Records, and use such property (including any buildings and facilities) and an)' of
        Debtor's equipment, if Secured Party deems such use necessary or advisable in order to
        take possession of, hold, preserve, process, assemble, prepare for sale or lease, market for
        sale or lease, sell or lease, or otherwise dispose of, any Collateral.

                      (i)   Demand and collect any payments on and proceeds of the
        Collateral. 1n connection (herewith Debtor irrevocably authorizes Secured Party to
        endorse or sign Debtor's name on aU checks, drafts, collections, receipts and other
        documents, and to take possession of and open the mail addressed to Debtor and remove
        therefrom any payments and proceeds o( the CollaleraL

                        (j)      Grant extensions and compromise or settle claims with respect to
        the Collateral for less than face value, all without prior notiCe to Debtor,

                        (k)     Use or transfer .any of Debtor's rights and intere-sts in any
       Intellectual Property now owned or hereafter acquired by Debtor. if Secured Party deems
       such use or transfer necessary or advisable in order to take possession of1 hold, preserve,
       process, assemble, prepare for sale or lease, market for sale or lease, sell or lease, or
       otherwise dispose of, any Collateral.. Debtor agrees that any such use or transfer shall be
       without any additional consideration to Debtor. A-; used in this paragraph, ''lnteHectual
       Prope1ty'' includes, but is not limited to, all trade secrets, computer software, service
       marks, trademarks, trade names, trade styles, copyrights, patents, applications for any qf
       the foregoing; customer 'lists, working drawings, instructional manuals, and rights in
       processes for technical manufacturing, packaging and labeling, in w.hich Debtor has any
       right or interest, wJ1ether by ownership, license, contract or otherwise.

                      (l)     Have a receiver appointed by any court of competent jurisdiction
       to take possession of the CollateraL Debtor .hereby consents to the appointment of such a
       receiver and agrees not to oppose any such appointment.

                       (m)     Take such measures as Secured Party may deem necessary ,or
       advisable to take possession of, hold, preserve, process, assemble, insure, prepare for sale
       or lease, market for sale or lease, sell or lease, or otherWise dispose of, any Collateral,
       and Debtor hereby irrevocably constitutes and appoints Secured Party as Debtor's
       attorney-in-fact to perform all acts and execute all documents in connection therewitlJ .

                      (n)     Without notice or demand to Debtor, set off and apply against any
       and all of the Indebtedness .any and all deposits (general or special, time or demand,
       provisional or final) and, any other indel:>tedness; at any time held or owing by Secured




                                                7




                                                                           EB-00018385
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 29 of 70




       Part:)' or any of Secured Party's agents or affiliates to or for tbc credit of the acc6unt of
       Debtor or any guarantor or endorser of Debtor's Indebtedness.

                      (o)    . Assign, sell or otbcrwise dispose of and deliver all o~ any part of
       the Equity Collateral, at public or pJivate sale or otherwise, either with or without special
       conditions or stipulations, for cash or on credit or fot future delivery , in such other
       consideration and at such time or times and at such place or places, and upon such terms
       and conditions as shall be commercially reasonable and in accordance with all applicable
       laws.

                      (p)     Exercise any other remedies available to Secured Party at Jaw or in
       equi ty.

              The proceeds of any sale, lease or other disposition of the Collateral hereunder
       shall be applied first, to the expenses of retaking, holding, storing, processing and
       preparing for sale, selling, and the like (including, without limitation, any taxes, fees and
       Qther costs incurred in connection therewith) of the Collateral, second, to the attorneys'
       tees and expenses, and then to satisfaction of the Indebtedness to the Secured Parly (in
       such manner as Secured Party shall elect in its discretion), and to the payment of any
       other amounts required by applicable law.

               Debtor recognizes that, by reason of certain prohibitions contained in the
       Securities Act of 1933 , as amended (the "1933 Act") and applicable state securities laws,
       Secured Party may be compelled, with respect to any sale' of all or any part of the Equity
       Collateral conducted without prior registration or qualification of such Equity Collateral
       under the 1933 Act and/or such state securities laws, to limit purchasers to those who will
       agree, among other things, to acquire the Equity Collateral for their own account, for
       investment and not with a view to the distribution or resale thereof.                Debtor
       acknowledges that any such private sale may be at prices and on terms less favorable than
       those obtainable through a public sale without such restrictions (including a public
       offering made pursuant to a registration statement under the 1933 Act) and,
       notwithstanding such circumstances, Debtor agrees that any such private sale shall be
       deemed 1o have been made in a commercially reasonable manner and that Secured Party
       shall have no obUgation to engage in public sales and no obligation to delay the sale of
       any Equity Collateral for the period of time necessary to permit the issuer thereof to
       register it for a form of public sale requiring registration under the 1933 Act or under
       applicable state ~ecurities laws, even if such issuer would, or should, agree to so register
       it.

               For the purpose of enabling Secured Party, during the continuaiJce of an Event of
       Default, to exercise rights and remedies under this Section at such time as Secured Party
       shall be lawfully entitled ·to exercise such dghts and remedies, and for no other purpose,
       Debtor hereby grants to Secured Party, to the extent assignable, an irrevocable, non-
       exclusive license (exercisable without payment of royalty or other compensation to
       Debtor) to use, license or sublic~nse any of the Intellectual Property now owned or
       hereafter acquired by Debtor, wherever the same may be located.



                                                8




                                                                          FR-0001 R1RR
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 30 of 70




              7.      ENVIRONMENTALMA11ERS.

                        (a)     Debtor represents and warrants: (i) it is not in violation of any
       health, safety, or environmental law or regulatjon regarding hazardous substances and (ii)
       it iS· not the subject of any daitn, proceeding; notice, Or other communicatiotl regarding
       hazardous sub~tances. "Hazardous substances" means any substance, material or waste
       lhal is ot becomes designated or regulated as "toxic,'' "hazardous," "pollutant," or
       "contaminant" or a similar designation or regulation under any current or future fed~ral,
       stale or local law (whether under common law, statute, regulation or otherwj,;e) or
       judicial or administrative interpretation of such, including without limitation petroleum or
       natural gas.
                                               '
                      (b)    Debtor shall deliver to Secured Party, promptly upon receipt,
       copies of all notices, orders, or other communications regarding (i) any enforcement
       action by any governmental authority relating to health, safety, the environment, or any
       hazardous substances with regard to Debtor's propeny, activities, or operations, or (ii)
       any claim against Debtor regarding hazardous substances.

                        (c)     Secured Party and its agents and representatives will have the right
       at any re\}sonablc time, after giving ·reasonable notice to Debtor, to enter and visit any
       locations where the Collateral is located for the purposes of observing the Collateral,
       taking and removing environmental samples, and conducting tests.                 Debtor shall
       reimburse Secured Party on demand for the costs of .any such environmental investigation
       and testing. Secured Party will make reasonable efforts dudng any site visit, observ(ltion
       or testing conducted pursuant to this paragtaph to avoid interfering with Debtor's use of
       the Collateral. Secured Party is under no duty to observe the Collateral or to conduct
       tests, and ~ny ~~.~~h a,<;:ts by Secured Party will be solely for the purposes of protecting
       Secured Party 's security .and preserving Secured Party's rights under this Agreement. No
       site visit, observation or testing or any report or findings made as a result thereof
       ("Environmental Report") will (i) result in a waiver of any default of Debtor; (ii)
       impose any liabiHty on Secured Party; or (iii) be a representation or warranty of any kind
       regarding the Collateral (including its condition or value or compliance with any laws) or
       the Environmental Report (including its accuracy or completeness). In the event Secured
       Party has a duty or obligation under applical;>le la.w s,regulations or other requ.irements to
       disclose an Environmental Report to Debtor or any other party, Debtor authorizes
       Secured Party to make such a disclosure.             Secured Party may also disclose an
       Environmental Report to any regulatory authority, and to any other parties as necessary or
       appropriate in Secured Party's judgtnent. Debtor further understands and agrees that any
       Envirorunental Report or other information regarding a site visit, observation or testing
       tha.t is disclosed to Debtor by Secured Party or its agents and representatives is to be
       evaluated (including any reporting or other disclosure obligations of Debtor) by Debtor
       without advice or assistance from Secured Party.

                        (d)    Debtor will indemnify and hold harmless Secured Party from any
       loss or liability Secured Party incurs in connection with or as a result of this Agreement,



                                                   9




                                                                            EB-00018387
- - - - - - - - - - - -- - -- --                -   - -- · ·----··---   . .
         Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 31 of 70




                which directly or indirectly arises our of the use, generation, manufacture, production,
                storage, release, threatened release, discharge, disposal or presence of a hazardous
                substance. This indemnity will apply whether the hazardous substance is on, under or
                about Debtot 's property or operations or property leased to Debtor. The indemnity
                includes but is not limited to attorneys' fees (including the reasonable estima,te of the
                allocated cost of in-house counsel and stafi). The indemnity extends to Secured Party, its
                parent, subsidiaries and all of their directors, officers, employees, agents, successors,
                attorneys and assigns.     ·

                     8.   CONSENT TO JURISDlCTION. PEBTOR ANP SECURED PARTY
           HEREBY AGREE iHAT THE FEDERAL COURT OF THE WESTERN DISTRICT OF NEW
           YORK OR, AT THE OPTION OF SECURED PARTY, ANY COURT LOCATED TN THE
           STATE OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
           ANY CLAIMS OR DISPUTES BETWEEN DEBTOR AND SECURED PARTY
           PERTAfNlNG DTRECf'LY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
           CAUSE OR DISPUTE WHATSOEVER BETWEEN DEBTOR AND SECURED PARTY OF
           ANY KIND OR NATURE . . DEBTOR EXPRESSLY · SUBMITS AND CONS:I:<:NTS IN
           ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
           COMMENCED IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
           SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
           AND AGREEING THAT SERVICE OF SUCH SUMMONS AND COMPlAINT, OR OTIIER
           PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
           RETURN RECEIPT REQUESTED ADDRESSED TO DEBTOR AT THE ADDRESS OF
           DEBTOR FOR NOTICES SET FORTH HEREIN. SHOULD DEBTOR FAIL TO APPEAR OR
           ANSWER ANY SUMMONS, COMPlAINT; PROCESS OR PAPERS SO SERVED WITHIN
           THIRTY DAYS AFTER THE MAILING THEREOF, IT SHALL BE DEEMED IN DEFAULT
           AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS PRAYED
           FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE CHOICE OF
           FORUM SET FORTH IN THIS SECTJON SHALL NOT BE DEEMED TO PRECLUDE THE
           BRINGING OF ANY ACTION BY SECURED PARTY OR THE ENFORCEMENT BY
           SECURED PARTY 017 ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
           APPROPRiATE JURISDICTION . F1JRTHER, DEBTOR HEREBY WAIVES THE RIGHT
           TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO
           CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

                      9.    WAIVER OF JURY TRIAL DEBTOR AND SECURED PARTY EACH
           WAIVES ANY RIGHT TO A TRIAL BY JURY lN ANY ACTlON OR PROCEEDING TO
           ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS . AGREEMENT, TIIE EWLC
           NOTE, THE NOTE, THE GUARANTY OR ANY TRANSACTION DOCUMENT OR UNDER
           ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DEUVERED OR
           WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS
           AGREEMENT OR (B) ARJS£NG FROM ANY RELATIONSHIP EXISTING IN
           CONNECTION WITH TillS AGREEMENT, THE EWLC NOTE OR ANY TRANSACTION
           DOCUMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE
           TRlED BEFORE A COURT AND NOT BEFORE A JURY. DEBTOR AGREES THAT IT
           Will', NOT ASSERT ANY ClAIM AGAINST SECURED PARTY OR ANY OTHER,



                                                       10




                                                                                  EB-00018388
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 32 of 70




  PERSON INDEMNIFIED UNDER T}{IS AG~EEMENT ON ANY THEORY OF LIABILITY
  FOR SPECIAL, rNDIRECf, CONSEQUENTIAL, INCIDENTAL O.R PUNITIVE DAMAGES.

               lQ,    MISCELLANEOUS.

                      (a)     1\.ny waiver, express Qr implied, of any provision hereunder and
       any delay or failure by Secured Party to enforce any provision shaH not preclude Secured
       Party from enforcing any such provisio·n thereafter.

                    (b)    Debtor shall, at the request of Secured Patty, execute such other
       agreements, documents, instrume!1ts, or financing st·a tements in connection with this
       Agreement as Secured Party mny reasonably deem necessary.

                    (c)     AJlnotes, security agreements, spbordination .agreements and other
       documents executed by Debtor or furnis hed to Secured Party in connection with t~is
       Agreement must be in fonn and substance satisfactory to Secured Party.

                     (d)    This Agreement shall be governed by and construed in accordance
       with the laws of the State of New York, without regard to conflict of laws principles
       which would require the application of the laws of a different state.

                      (e)     All rights and remedies herein providea are cumulative and not
       exclusive Of any rights or remedies otberwi.se provided by law. Any single or partial
       exercise of any right or remedy shall not preclude the further exercise thereof or the
       ex~rcise of any other right or remedy.


                   (f)     All tenns not defined herein are used as set forth in the Uniform
       Commercial Code as in effect In any applicable jurisdiction.

                       (g)     fn the eve.nt of any action by Secured Party to enforce this
       Agreement or to protect the security interest of Secured Party in the Collateral, or tO take
       possession of, hold, prese.rve, process, as.f;emble, insure, prepare for sale or tease, market
       for sale or lease, sell or tease, or otherwise dispose of, any Collateral , Debtor agrees to
       pay immediately the costs and expenses thereof, together with reasonable attorneys' fees
       and allocated costs for in-house legal services to the extent permitted by law.

                       (h)     In the event Secured Party seeks to take possession of any or all of
       the Collateral by judicial process, Debtor hereby irrevocably waives any bonds and any
       surety or security relating thereto that may be required by applicable law as an 1nddent to
       such possession, and waives any demanl:l for possession p.rior to the commencement of
       any such !;uit or action.
                      (i)     This Agreement shall constjtute a continuing agreement, applying
       to all future as well as existing transactions, whether or not of the character contemplated
       at the dale of this Agreement, and if all transactions between Secured Party anq Debto~
       shall be closed at any time, shall be equally applicable to any new transaction$ thereafter.



                                                11




                                                                            EB-00018389
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 33 of 70




                        G)      Secured .Party's rights hereunder shall inure to the benefit of its
         successors and assigns. In the event of any ac;signment or transfer by Secured Patty of
         any of the Indebtedness or .the Collateral, Sec.ured Party thereafter shall be fully
         discharged from any responsibility with respect to the Collateral so assigned or
         transferred, but Secured Party shall retain all rights and powers hereby given with respect
         to any of the . Indebtedness or the Collateral not so assigned or transferred. All
         representations, warranties and agreements of Debtor if more than one are joint and
         several and all shall be binding upon the personal representatives, heirs, successors and
         assigns of Debtor.

                         (k)   Any notice to be given hereunder shall be given in the manner
         prescribed in the Guaranty or the Note, as applicable.

             11.    fiNAL AGREEMENT. BY SIGNING THIS AGREEMENT EACH
   PARTY REPR&I;)ENTS AND AGREES THAT: (A) THIS AGREEMENT REPRESENTS THE
   FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
   MATIER HEREOF, (B) THIS AGREEMENT SUPERSEDES ANY COMMITMENT
   LETTER, TERM SHEET, OR OTHER WRIITEN OUTLfNE OF TERMS AND
   CONDITIONS RElATING TO THE SUBJECT MATTER HEREOF, UN(..ESS SUCH
   COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS
   AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO
   UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS
   AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PR10R,
   CONTEMPORANEOUS,       OR   SUBSEQUENT       ORAL   AGREEMENTS     OR
 . UNDERSTANDINGS OF THE PARTIES.

                  12.      Effect of Amendment and Re~t.atement. On and after the date hereof, this
  Agr~ement    shall reslate and replace the Prior Security Agreement in full, and the provisions of
  the Ptior Security Agreement shall be superseded by the provisions hereof; provided, that the
  effectiveness hereof shall not be deemed to be a waiver of or consent to any breach or default
  under the Prior Security Agreement ·occurring or ex isting prior to the date hereof. Such
  restatement and replacement shall not be and is not intended by the parties to constitute a
  novation of the obligations or the liens arising under or created by the Prior Security Agreement,
  all of which shall continue in full force and effect under and as set forth in this Agreement. The
  EWLC Note, the Note, the Guaranty and the other Transaction Documents shall and arc hereby
  intended by the parries to continue in fuJI force and effect pursuant to their terms. The "Prior
  Security Agreement" means the Security Agreement dated February 26, 2010, made by Debtor
  in favor of Secured Party.




                                                                            EB-00018390
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 34 of 70




          IN WITNESS WHEREOF, the parties executed this Agreement as ot: the dale first
  written above, in tending to create an instrument executed under seal.


                                        EBER  BROS.                      WlNE            ANil           UQUO~
                                        CORPORATION

                                                         '\     1        c...
                                        By:_l~L,;t...;'~:. :. .:' -=-(5-b=-+' ':. :. .'.........._----=---
                                                                     1--.:?.6:..::=
                                                                            '


                                        Title:_-lcl,.:l  r--!-c=--'- \_______
                                                   (Seal)

                                        EBER BROS. WlNE & LIQUOR METRO, lNC.


                                         By;               '1 2 k
                                                    ~u ~,~~~
                                        Title:        cvn ,
                                                   (Seal)



  Accepted:




  LESTEREBER




                                           13




                                                                                      EB-00018391
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 35 of 70




                                            Exhibit A

                                     lnlellectua1 Property


  Trademarks Owned by EBER BROS. WINE AND LIQUOR CORPORATION

  Registration Number   Registration Date         Trademark

  1131932               March 11, 1980            DOMSKI




                                                              EB-00018392
     Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 36 of 70




     Minutes from meeting of the Board of Eber Bros. Wine and Liquor Metro Inc. August 18, 2011



                     1
     On August 18 h, 2011 at 2:15 the board of directors for Eber Brothers Wine and Liquor Metro Inc. which
     include Elliot Gumaer, Lester Eber and Wendy Eber, met at the Canandaigua National Bank in Rochester,
     NY to discuss and ratify the actions of the subsidiaries as described below.   Mr. Elliot Gumaer
     participated by conference call. Wendy Eber documented the discussion.

     The trustees ratified three loans made from lester Eber to Eber Brothers Wine and liquor Corp. The
     first loan for $1,500,000 from Oc;:tober, 2009 was assumed by Eber Metro Inc. on February 26, 2010.
t·   Eber Metro Inc. granted a secured interest in Metro's assets to secure this loan. This secured loan has
     an outstanding balance of $1,500,000 plus accrued interest.

     The second loan from March 16, 2006, an obligation of Eber Brothers Wine and Liquor Corp. to lester
     Eber for the original principal amount of $1,503,750. The third loan of $575,895 from March 16, 2006
     (which replaced the original note dated October 1, 2002) of which$ 1,222,710.68 plus accrued interest
     is outstanding. The loan for $1 .503750 was amended in Feb 11th, 2011 to reflect Eber Bros. Metro, Inc.
     assumption of this debt. Also the security agreement from Feb 26, 2010 was restated to reflect Eber
     Bros. Metro Inc. assumption of this debt. Lester Eber made funds available after Feb 11, 2011 to Eber
     Bros Metro Inc. inconsideration of Metro Inc.'s assumption of this debt and security interest in Eber Bros
     Metro Inc.

     After a lengthy discussion about how all the income beneficiaries and third parties were offered the
     opportunity to participate in the February 26th, 2010 Joan but, they all declined and that only based on
     Lester's goodwill he gave the money for the loan, the loans were ratified by Wendy Eber and M ike
     Gumaer. lester Eber abstained . A copy of all the documents relating to the loan was provided to the
     participants.




                                         •    PLAINTIFPS
                                         ij     EXHIBIT
                                          ~      I)



                            ..   --·-·--- - ----------------=~==-=R,..._n.,....n,...,n:-:1-::-~-=-q-=-"~
                                                                                                       =-----------
            Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 37 of 70

Wendy Eber

From:                           Wendy Eber
Sent:                           Tuesday, February 07, 2017 2:26 PM
To:                              Lester Eber
Cc:                             janet lissow
Subject:                        Gumaer Resignation
Attachments:                    02072017140432-000l.pdf



Please file .

-----Original Message-----
From : CT Copier [mailto:xerox@slocumandsons.com]
Sent: Tuesday, February 07, 2017 2:05PM
To: Wendy Eber <weber@slocumandsons.com>
Subject: Scan from a Xerox Color

Please open the attached document. It was scanned and sent t~ you using a Xerox Color.

Number of Images: 1
Attachment File Type: PDF

Device Name: CT Copier
Device Location:

For more information on Xerox products and solutions, please visit http://www.xerox.com/




                                                                            •    PLAINTIFF'S
                                                                             ~     EXHIBIT
                                                                             ~     d- \

                                                         1
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 38 of 70




I, Elliot W. Gumaer, Jr., hereby resign from the:

  ~           .~.irectors  of Eber Bros. &     ~o.,
                                               Inc.
  ?J.      ~rCI of Managers ofEber-Connecttcut, LLC
          ll~f Directors of Eber Bros. Wine & Liquor Metro, Inc.
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 39 of 70




                              CONSULTING AGREEMENT

       This Consulting Agreement ("Agreement") is made and entered into effective the
30th day of August, 2007 ("Effective Date"), by and between Southern Wine & Spirits of
Upstate New York, Inc., a New York corporation (the "Company") and Lester Eber (the
"Consultant").

                                    WITNESSETH:

       Whereas, Consultant possesses extensive knowledge and experience regarding the
alcoholic beverage markets in the state ofNew York;

       Whereas, the Company believes that Consultant's business advice will be extremely
beneficial to the Company; and

       Whereas, Consultant agrees to render services to Company, upon the terms and
conditions hereafter stated.

        Now, therefore, in consideration of the covenants and agreements herein made, the
parties agree as follows:

       1.      Recitals. The above recitals are incorporated by reference herein and made a
part hereof as if set forth verbatim.

        2.     Term. Subject to the provisions of Section 8 below, this Agreement shall be
for a term of five (5) years, commencing on the Effective Date and ending August 29, 2012
(the "Term").



               (a)     Consultant agrees to consult with Company, on an as-needed basis for
up to forty ( 40) hours per week, in connection with the alcoholic beverage industry in the
State of New York, including but not limited to, providing strategic advice relating to the
areas of developing and maintaining legislative relationships, insurance, supplier
relationships, retailer relationships, and operational issues. Consultant shall have the title of
"Senior Vice President- New York". In addition, if requested by Company, Consultant
shall perform consulting services for Company's affiliates in the St~1.tes of Ohio and
Delaware on terms to be agreed upon.

               (b)    Consultant shall report to the General Manager of Southern Wine &
Spirits of New York, Inc. on daily m~tters. Further, Consultant shall be subject to the
direction of the Chairman and President of Southern Wine & Spirits of America, Inc.

              (c)     Company shall have the right to reduce or entirely eliminate
Consultant's duties hereunder so long as full payment is made pursuant to this Agreement.
                                                                                       #f!J.~P~LAI~N!I!!!TI!!!I!!F~F'~S..-.~
                                          -Page 1 of9-                                    ~         EXHIBIT
                                                                                          lil       d-: 7

                                                                        EB-00000702
     Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 40 of 70
..

                  (d)   Company shall make an office available for Consultant in Company ' s
     Syracuse, New York location.

             4.     Consultins Fee.

                  (a)    Consultant shall receive an annual fee of Six Hundred Thousand
     ($600,000) Dollars ("Consulting Fee") as the total compensation for Consultant's services
     hereunder. The Consulting Fee shall be paid over equal monthly installments of Fifty
     Thousand ($50,000) Dollars beginning on the Effective Date.

                    (b)    In addition, from time to time, Company may pay a discretionary bonus
     to Consultant for extraordinary services, as determined in the sole discretion of Company.

             5.     Jndependent Contractor: No Employee Benefits.

                    (a)     Consultant understands that as a result of providing consulting services,
     he will not be entitled to any benefits ordinarily payable to Company's employees, including,
     but not limited to, health insurance, life insurance and/or pension benefits. Consultant
     acknowledges that he is an independent contractor. Additionally, Consultant further
     acknowledges that he will pay ordinary income taxes due on the consulting fee, and will
     indemnify Company in the event that any payroll taxes are assessed against the Company in
     connection with the consulting fee.

                    (b)     Consultant shall not be entitled to reimbursement of expenses in
     connection with his performance ofthis Agreement. Notwithstanding the foregoing, in the
     event that Company requests Consultant to take any action that would require Consultant to
     incur out-of-pocket expenses, Consultant shall notify Company in advance and Company
     shall arrange for the payment of such expenses to be made directly by Company.

             6.     Restrictive Covenant.

                     (a)   Consultant agrees that, except as otherwise provided for in this Section
      6, during the Term and for five (5) years thereafter, Consultant will not engage or participate,
      directly or indirectly, either as a principal, agent, employer, employee, consultant,
      stockholder (except for companies whose stock is publicly traded, in which Consultant does
      not own more than two percent of the outstanding stock), co-partner, co-venturer, member,
      officer, independent contractor, director or trustee of any person, partnership, entity, firm or
      corporation or in any other capacity whatsoever, in any Restricted Business Activity (as
      defined below) in any state where Southern Wine & Spirits of America, Inc., a F lorida
      corporation, or any of its subsidiaries and/or affiliates (collectively with Company referred to
      as "Southern") conduct business ("Territory").




                                               -Page 2 of9-


                                                                             EB-00000703
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 41 of 70




       The term "Restricted Business Activity" means:

                      (i)    to engage in the bus iness of, or acquire or own, manage,
cooperate, finance, join, control or participate in the acquisition or ownership, management,
operation, financing or control of, or be connected in any way in the wholesale sale,
merchandising, brokerage, delivery and/or distribution of alcoholic beverages (including but
not limited to wine, spirits and beer) and non-alcoholic beverages in the Territory (the
"Business");

                       (ii)  to consult with, advise or assist in any way which is competitive
or adverse to Southern, whether or not for consideration, any person which is in any aspect of
the Business, including, but not limited to, soliciting customers or otherwise serving as an
intermediary for any such competitor and loaning money or rendering any other form of
financial assistance to or engaging in any similar form of business transaction with any such
competitor;

                       (iii) directly or indirectly, either alone or in cooperation with others,
attempting to solicit, encourage or induce or solicit, encourage or induce Southern's vendors,
suppliers or customers to terminate, curtail or restrict their relationship with Southern, in any
way interfere with the relationship of Southern and its vendors, suppliers or customers, or
attempt to provide the types of services or similar products offered by Southern to those of its
customers;

                       (iv)    directly or indirectly, either alone or in cooperation with others,
attempt to hire, solicit or engage or hire, solicit or engage any person employed or contracted
by Southern, to leave his or her employment or discontinue his or her engagement with
Southern, whether or not the employment or contracting is full time or tempor~ry, pursuant
to a written or oral agreement, or for a determined period or at will;

                      (v)    have any business relationship, in any capacity whatsoever that
would interfere with, diminish or impair the valuable relationships that Southern has with
any entity or otherwise take any action that would interfere with, diminish or impair the
valuable relationships that Southern has with any entity; or

                     (vi)  otherwise divert or attempt to divert from Southern any
Business or Business opportunity whatsoever.

        Notwithstanding the preceding, "Restricted Business Activity" shall not include: (i)
any actions taken by Consultant in accordance with his duties under this Agreement; (ii)
Consultant's continued direct or indirect ownership in Eber-Connecticut, LLC, Eber-Rhode
Island, LLC, and/or Delaware Importers, LLC in each case only to the extent that such
entities do not participate in the Business in the Territory; (iii) Consultant's participation in
the continued wind-down and liquidation of Eber Bros. Wine & Liquor Corporation's
operations in the State of New York, (iv) Consultant's participation in the continued wind-
down and liquidation of Eber-Metro, LLC, (v) during the Term, Consultant's participation as

                                           -Page 3 of9-



                                                                         EB-00000704
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 42 of 70




a "Passive Investor" in any import company and/or entity that is a supplier of wine or spirits
to Southern, so long as such involvement does not materially interfere with Consultant' s
obligations under this Agreement, or (vi) during the five (5) year period after the Term,
Consultant' s involvement in any import company and/or entity that is a supplier of wine or
spirits to Southern. For purposes of this Agreement, Consultant shall be deemed a "Passive
Investor" with respect to any investment which (i) if in a publicly-held company, results in
Consultant owning no more than 2% of the issued and outstanding capital stock of said
entity, and (ii) if in a privately held entity, Consultant has no right to become a director of
said entity and has no control, whether contractual or otherwise, in the day-to-day operations
or strategic planning of said entity. In addition to the foregoing and in addition to any other
remedies that Consultant may possess, in the event that Company, prior to a termination of
the Agreement pursuant to Section 8 (a), (b) or (c), fails to make payment of any installment
of the Consulting Fee under Section 4(a), and such failure is not cured within ten (10) days of
written notice thereof, the covenants and restrictions imposed upon Consultant under this
Section 6 shall terminate and be of no further forc e or affect whatsoever.

                Notwithstanding anything herein to the contrary, the "Territory" shall include:
(i) the State of Delaware; (ii) all other States where Southern currently conducts Business;
and (iii) and any other State where Southern conducts Business after the date of this
Agreement. In the event that Consultant is not in breach of this Agreement, clause (iii) of the
previous sentence shall not apply if Consultant is engaged in the Business in such State after
the date of this Agreement but prior to Southern conducting Business in such State.

               (b)     Consideration for the Restrictive Covenant. Consultant acknowledges
that the payment hereunder for his services as a consultant shall be adequate consideration
for his entering into this restrictive covenant.

               (c)    Reformation bx Court. In the event that a Court of competent
jurisdiction shall determine that any provision of this Agreement is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then such provision
shall be interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law, and the provision, as determined by such Court, shall be
incorporated herein by reference and treated as being a part of the restrictive covenant agreed
to between the parties.

               (d)    Acknowledsment that the Restrictions are Reasonable. Consultant
acknowledges that the restrictions contained herein are reasonable, and are reasonably related
to the legitimate business interests of Southern.

             (e)     Injunction. Consultant recognizes that a breach of the covenants
contained in this Section 6 will cause irreparable injury and damage to Southern, the
monetary amount of which may be virtually impossible to ascertain. As a result, Consultant
hereby acknowledges that Southern shall be entitled, without the necessity of proof of actual
damages or inadequacy of legal remedy, to a temporary or permanent injunction from any
court of competent jurisdiction enjoining and restraining any violation of any or all of the


                                         -Page 4 of 9-


                                                                       EB-00000705
        Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 43 of 70
•   0




        covenants contained in this Section 6 by Consultant, either directly or indirectly, and that
        such right to an injunction shall be cumulative, and is in addition to other remedies Southern
        may possess.

                              Notwithstanding the preceding, in the event of any breach or violation
        by Consultant of any of the provisions of this Section 6, the running of the time period
        described in subsection (a) above (but not the obligations under this Agreement) shall be
        tolled during the continuation of any breach or violation.

                      (f)    Independent_Representation. Consultant represents and warrants that he
        has received representation from independent counsel prior to entering into this Agreement.

               7.     Confidential it;:. For purposes of this Section 7, the term "Southern" shall not
        include Eber-Connecticut, LLC or Eber-Rhode Island, LLC.

                         (a)    Confidential Information. Consultant acknowledges that as a result of
        his affiliation with Southern, he has and will become informed of, and have access to, certain
        information which Southern deems valuable and confidential, including without limitation,
        the identity of clients or customers or identified potential clients or customers of Southern;
        Southern's financial information, methods of doing business, trade secrets, plans, pricing,
        contracts, agreements, licenses, descriptive materials describing the methods and procedures
        employed by Southern in the conduct of its business, information regarding Southern's
        management information systems, personnel information, computer records, written, typed
        or printed lists and other materials (collectively, "Confidential Information"). The term
        "lists"· or its equivalent as used herein are not limited to a physical writing or compilation but
        also include any and all information whatsoever regarding the subject matter of the "list"
        whether or not such compilation has been reduced to writing. Consultant further agrees that
        even if such information is developed, contributed or acquired in whole or part by him, it is
        Southern's exclusive property to be held in trust by him for the sole benefit of Southern.
        Furthermore, except as required by law, or reasonably required in order for Consultant to
         perform his duties on behalf of Southern so long as such disclosure is not to the detriment of
        Southern, Consultant shall not at any time, use, reveal, report, publish, copy, transcribe,
        transfer or disclose to any person, corporation, or other entity, any of the Confidential
        Information without the prior written consent of Southern, except for information which
         legally and legitimately is or becomes available in the public domain. Consultant' s
         obligations pursuant to this Section 7(a) shall survive the Term indefinitely.

                      (b)     Return of Confidential Information. Upon either the termination ofthis
        Agreement or the earlier request of Southern, Consultant shall promptly deliver to Southern,
        all Southern property and possessions, including but not limited to, any sales material,
        manuals, letters, notes, notebooks, reports, copies, sales reports, printouts, Confidential
        Information, and all other materials relating to Southern's business which are in Consultant's
        possession or control.



                                                  -Page 5 of9-


                                                                                EB-00000706
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 44 of 70




       8.     Termination. This Agreement may be terminated:

              (a)     By the mutual agreement of both parties;

              (b)    In the event Consultant dies or becomes disabled to the point of being
unable to perform his duties for a period of at least 120 consecutive days;

               (c)    At the sole option of Company for "Cause". "Cause" shall mean: (i)
the Consultant having been convicted o(, or pleading guilty or nolo contendere to a felony;
(ii) engaging in criminal or unethical conduct that in the reasonable judgment of Company
may have a material adverse effect on Company's operations, its ability to conduct its
business or its ability to maintain its licenses issued by regulatory authorities; (iii) in the
event Consultant breaches any ofthe provisions of Sections 6 or 7 above; or (iv) in the event
Consultant breaches any other material provision of this Agreement and such breach
continues for more than ten (1 0) days following written notice to Consultant from Company
of such breach.

        If this Agreement is terminated as described in this Section 8, Consultant shall only
be entitled to the pro-rata payment of the Consulting Fee described in Section 4 above,
through the date of such termination. If this Agreement is terminated by Company for any
reason other than death, disability (as defined above) or "Cause," Consultant shall continue
to receive, and Company shall continue to pay the Consulting Fee due and owing hereunder
for the remainder of the Term.

       9.     Intentionally Omitted.

        10.   Representations and Warranties. Consultant represents and warrants to
Company that he is not under any contractual restrictions or other restrictions or obligations
that are inconsistent with the execution of this Agreement, performance of his duties and the
covenants hereunder, or the rights of Company pursuant to this Agreement.

        11.    Notice. All notices under this Agreement shall be in writing and shall be
given by personal delivery, or by registered or certified United States mail, postage prepaid,
return receipt requested, to the addresses set forth below:

              To Company:

              Wayne E. Chaplin
              President and Chief Operating Officer
              Southern Wine & Spirits of Upstate New York, Inc.
              1600 N. W. 163 Street
              Miami, Florida 33169




                                         -Page 6 of9-



                                                                      EB-00000707
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 45 of 70




              With a copy to:

              Robert G. Breier, Esq.
              Breier, Seif, Herman & Silverman, P.A.
              3000 Ponce de Leon Boulevard, Suite 1125
              Coral Gables, Florida 33134

              To Consultant:

              Lester Eber
              15 Coral Way
              Rochester, New York 14618

              With a copy to:

              Patrick J. Dalton, Esq.
              Harris Beach PLLC
              99 Garnsey Road
              Pittsford, New York 14534

or to such other person or persons or such other address or addresses as Consultant and
Company, or their respective successors or assigns, may hereafter furnish to the other by
notice similarly given. Notices, if personally delivered, shall be deemed to have been
received on the date of delivery, and if given by registered or certified mail, shall be deemed
to have been received on the fifth business day after mailing.

       12.   Waiver. The waiver by Company of a breach of any provisions of this
Agreement by Consultant shall not operate or be construed as a waiver of any subsequent
breach by Consultant.

       13.    Assi~nment. An assignment to an entity in which Company has a majority
ownership interest is expressly permitted, and Consultant agrees to be bound by the terms of
this Agreement following any such assignment, provided it does not materially change the
extent or nature of the services provided by Consultant. No such assignment shall relieve
Company of its obligations hereunder. With the exception of an assignment permitted in
accordance with the preceding sentence, this Agreement is personal and may not be assigned
or delegated by either party without first obtaining the written consent of the other.
Notwithstanding any provision to the contrary set forth herein, all of the obligations of
Company hereunder shall be guaranteed by Southern Wine & Spirits of America, Inc.

       14.     Bindine Effect. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, representatives, successors and permitted assigns.
Notwithstanding the preceding to the contrary, this Section shall not be construed to provide
for any assignment that is prohibited by Section 13 above. The parties agree that the remedy
at law for any actual or threatened breach of this Agreement by either would be inadequate

                                         -Page 7 of9-



                                                                       EB-00000708
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 46 of 70




and that both shall be entitled to specific performance hereof or injunctive relief, or both, by
temporary or permanent injunction or other appropriate judicial remedy, writ or order, in
addition to any damages which both parties may 1egally be entitled to recover.

        15.    Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties.

        16.    Applicable Law. This Agreement shall be construed and enforced in
accordance with the local laws of the State of New York. With respect to any matter,
hereunder which may be instituted in federal or state courts, the parties hereto consent to and
submit to the jurisdiction ofthe federal and state courts located in the State of New York, and
agree that any such action or suit shall be brought by the parties in any federal or state court
established or sitting in Onondaga County, New York. The parties shall not raise in
connection therewith and hereby waive any defenses based upon the venue, the
inconvenience of the forum , the lack of personal jurisdiction, or the like in any such action or
suit brought in the State ofNew York.

       17.   Headinss. The section headings used in this Agreement are included solely
for convenience and shall not affect, nor be used in connection with, the interpretation of this
Agreement.

        18.    Severability, The invalidity of any one or more of the words, phrases,
sentences, clauses, sections or subsections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof, all of which
are inserted conditionally on their being valid in law, and, in the event that any one or more
of the words, phrases, sentences, clauses, sections or subsections contained in this Agreement
shall be declared invalid by a court of competent jurisdiction, then, except to the extent that
Section 6(c) hereof provides otherwise, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses, section or
sections, or subsection or subsections, had not been inserted.

        19.     Costs and Attorney's Fees. The parties agree that in the event it becomes
necessary for any party to institute litigation or to obtain the services of an attorney in order
to enforce its rights under the terms of this Agreement, then, in that event, the prevailing
party, as determined by an arbitrator or a court of competent jurisdiction, shall be entitled to
recover reasonable attorney's fees expended and the costs of such litigation, including
appellate litigation, from the non-prevailing party.

         20.   .Counterparts.. This Agreement may be executed in one or more counterparts,
 all of which taken together, shall constitute one and the same Agreement. Faxed signatures
 shall be deemed an original for purposes of the Agreement.

       21      Construction. For purposes of this Agreement, no party shall be construed as
the drafter of this Agreement. The parties expressly agree that the language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to express their


                                          -Page 8 of9-


                                                                        EB-00000709
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 47 of 70




mutual intent, and no provision of this Agreement should be construed against or interpreted
to the advantage of any party hereto by any judicial authority or arbitrator by reason of such
party having been deemed to have structured or dictated such provision.

        22.    Entire As;reement. This Agreement contains the entire agreement of the
parties relating to Consultant's relationship with the Company for the Term.

       In Witness Whereof, the parties hereto have executed this Agreement effective as of
the date and year first written above.
COMPANY:

SOUTHERN WINE & SPIRITS OF UPSTATE NEW YORK, INC.

Bye:    S.          ¢ : zl
Its:
       ------------------------
CONSULTANT:


LESTEREBER



The undersigned hereby guarantees each and every obligation of Southern Wine & Spirits of
Upstate New York, Inc. ("Company") under the Consulting Agreement, made and entered
into effective August 30, 2007, by and between Company and Lester Eber.


SOUTHERN WINE & SPIRITS OF AMERICA, INC.


By·

Its:




                                         -Page 9 of9-


                                                         · --- -   ---
                                                                         EB-0000071 0
       Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 48 of 70

.. .



        mutual intent, and no provision of this Agreement should be construed against or interpreted
        to the advantage of any party hereto by any judicial authority or arbitrator by reason of such
        party having been deemed to have structured or dictated such provision.

                 22. · Entire Asreement, This Agreement contains the entire agreement of the
         parties relating to Consultant's relationship with the Company for the Term.

                In Witness Whereof, the parties hereto have executed this Agreement effective as of
         the date and year first written above.
         COMPANY:

         SOUTHERN WINE & SPIRITS OF UPSTATE NEW YORK, INC.

        By:-·- - - - - - - - - -
        Its:-----------


         CONSULTANT: fiL?_AL
                           ~~
         LESTEREBER



         The undersigned hereby guarantees each and every obligation of Southern Wine & Spirits of
         Upstate New York, Inc. ("Company") under the Consulting Agreement, made and entered
         into effective August 24, 2007, by and between Company and Lester Eber.


         SOUTHERN WINE & SPIRITS OF AMERICA, INC.


         By:

         Its:




                                                 -Page 9 of9·



                                                                                 EB-00000711
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 49 of 70




                                                                  ----------------~----~~--~~




                                                            PLAINTIFF'S

                                                        'I 1\
                                                        !       EXHIBIT
                                                                7--~
                                                                2-'{   t \~
                                                                                     EB-00021420
         Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 50 of 70

                                                           · 2006 W·2 and EARNINGS SUMMARY JF¥)3'-~ · ,.




                                                               ·:.:
                                              ': !:·i~ ~~~~q.~~~:·:                 oi                                                                                   '.,___
                                        ~.X!!ut.St,iiji::ftite!h!!J!!\1A#ii~.t~&,)Y8f*'ltWJ.!itl:'eyoprW,•2®'ei!rn&nf,.:, ,.. ...... . .                    , ..
                                                                             Wa{ltiiWi:i)laf'l.itti'llr   Sctc:fei·'SIIcurtty     Mlllllt:rfli         NY. Statii:Wages,
                                                                            . Comps~aMllllt       .,      Wege"s·                 Wa!jee               Tlpe,.Eti:;
                                                                          .. ,.Sox1,otW•2-        .       Box3ofW-2               BoxliofW-2           ·aox1&ofW·2

                                          Gross Pay                                 '336·; S7o, OO          336',675.00             336,675:00           336,6'75.00
                                    Plus GTL (c.BoX:f2)'                               6, 768.00               6,768.00               6,768.00              6,768.00
                                    Len 401 (II) (!).Box 12)                          20,000.00                        N/A                       N/A      20,000.00
                                    Less M~dlcal FSA       ...                         1,040 . 00              1,040 ,00'              1,040 .00           1,040. 00
                                    Len Other Cafe 125.                               17,.113.72              17;113 .72              17,113.72           1'7,113.72
                                         Wages OVer iJiilft .                                    N/A        231,089.28                           N/A                 N/A
                                    Reported W·2 Wages                              305,289.28               94,200.00              325,289.28          305,289.28




                                       3. Employee W·4 Proffr11. To change your Employe• W·4 Profile Information, fi ll! a new W·4 wHh your payroll dept

                                                LESTER' ESER                                                              Social S9Curlty Number:                    &
                                                15 CORAL WAY                                                                Taxable Marital Status:      MARRIED-.::::__.~
                                                ROCHESTEF,I NY 14~18                                                            Exemptions/Allowances:
                                                                                                                           FEDERAL: 2
                                                                                                                           STATE:   2



                                          c   ~~ AUTOMATIC DATA. PRoCESSING, INC.

~~~~==~~====~~-~-~-~-~-~-=-=-=-=-==--------------~~~~~~~~9-~---------------------------------------------~




                                                                                                                                                              EB-00021421
           Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 51 of 70




                       Void   O   la     Employee's social security number
                                                                                OMB No. 1545-0008     I 1Y                                       001                  001130
 b Employer identification number(EIN)                                                         1 Wages, tips, other compensation           2    Federal income tax withheld
   XX-XXXXXXX                                                                                                    155665.89                                       29594.89
 c Employer's name, address, and ZIP code                                                      3 Social security wages                     4    Social security tax withheld
   EBER - CONNECTICUT LLC                                                                                        106800.00                                        4485.60
   30 CORPORATE DRIVE                                                                          5 Medicare wages and tips                   6 Medicare tax withheld
   NORTH HAVEN CT 06473                                                                                          172165.89                                        2496.41
                                                                                               7 Social security tips                      a    Allocated tips


 d Control number
                                                                                             -t~;t~iH;~~~~;j!!;f,J\tl~¥J;~~!f~~~{~[[FJ.
                                                                                                                                          10 0epefldent c;are benefits
   001130 PITT/Il Y
 e Employee's first name and initial     Last name                                      SU1f.l11 Nonqualifled plans                       12a See instructions for box 12
   LESTER                                   EBER                                                                                           i Dj                  16500.00
   15 CORAL WAY                                                                               13=              -
                                                                                                               ....        lhn>--
                                                                                                                           sid<ptft       12b
                                                                                                                                           ~
   ROCHESTER,NY 14618                                                                             D
                                                                                              14 Other
                                                                                                               ~           0               :
                                                                                                                                           12c
                                                                                                                                               I
                                                                                                                                           "
                                                                                                                                          :12d I
                                                                                                                                           ~   I
 f Employee's address and ZIP code
                                                                                                                                          ~~£~~0i~ffr;'i~:~W.~1~fl~~~~~·
15 Sle!e   Employer's state ID number             16 State wages, lips, elc.   17 State income tax     18 Local wages, lips, etc.     19 Local income tax    2D La:aftt n1r11ei

r.-~-~_j-~~~-~~-~-~ -~~~-----------~-----~~~~~~~~­                                     8589. 96
                                                                               ----------------~------------------                  ~------------------+--------
       !
                      Wage and Tax                                                                                    · Department of the Treasury-Internal Revenue Service
Form.   W2  •         Statement                                           2011                                                   For Privacy Act and Paperwork Reduction
                                                                                                                                           Act Notice, l5Bit buck of Copy D.
Copy D - For Employer.




                                                                                                                                                                                  EB-00021422
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 52 of 70




                        ~~ood~

             EBER - CONNECTICUT LLC
             30 CORPORATE DRIVE
             NORTH HAVEN CT 06473



                                          name·

             LESTER                    EBER
             15 CORAL WAY
             ROCHESTER,NY 14618




                           Wage and Tax                         Department of the Tll!aSUry-lntemal Revenue Service
         Fo1111   W2•      Statement              2012                   For- Privacy Act arid Paperwork Reduction
                                                                             Act Notice, see separate lns1n!ctions.
         Copy D -   FOr Employer.




                                                                                                         EB-60021423
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 53 of 70
                                  Void    0     Ia Employee's-social security number
                                                                                            OMB No. 1545-0008      I 1Y                                          oo1                    on113~
           b Employer Jdenlilicallcn number~                                                               1 W81jf!S. lips. Olher CXXllpellSII!i!rl          2 Federal income tax wltti181d
             XX-XXXXXXX                                                                                                        174461.08                                        30126.59
           c Employer's na~ address, and ZIP code                                                          3 Social secwttywages                             4 Social security tax 'Mihheld
             EBER - CONNECTICUT LLC                                                                                            113700.00                                          7049.40
             30 CORPORATE DRIVE                                                                            6 Melf!Cirn wages and tips                        & Medicare tax wllliheld
             NORTH HAVEN CT 06473                                                                                              191961.08                                          2783.44
                                                                                                           7 Social secwity tips                             8 Allocsted tips



                                                                                                         r;di~fi:.             ·t~f~j~'~W{~l;(to                                ~m
           d Control rumber
             001130 PITT/IlY                                                                                                                                    Dependartcma
           e Employee's ftst name and iiXtiaJ         1...ast name                                  Sulf.l 11 Norlq~JarfieQ' plans                       1211 See instructicns b" box 12
                                                                                                                                                        ! Dj
             LESTER
             15 CORAL WAY
             ROCHESTER,NY 14618
                                                         EBER
                                                                                                          13~
                                                                                                              0
                                                                                                                            =- 0
                                                                                                                          _1~1
                                                                                                                                         ~             112b
                                                                                                                                                        i1S!c I
                                                                                                                                                                                17500.00

                                                                                                          14 Other
                                                                                                                                                         c
                                                                                                                          2879B.7B      AUTO             :12d 1
                                                                                                                                                         0
                                                                                                                                                         i          l
           f Einploy>oe's addmss and 2lP codlt                                                                                                          ~J.?~~~Ii.[~~r~fi~~~l~~um~
          15 Slat       Employs's slate   JO number           .   r8 state w-lips.eto..-   17-state income tax      18   Locaiwll-:ll..e;ot~          (19lociillnC<imilti£ - (20        l.ocollyneme

           CT       I   3041811-000______                                 17~461.08            . 9851.0~-1------·····--+·i---·
                    I
                                 Wage and Tax                                                                                       Depar1Jue0Cof1ha Tram;wy-lnlemal Revenue &nice
          ronn   W• 2
          Copy D - f'c)r Employar
                                 Statement                                           2013                                                    For l'llllaey Act and Papetwork Redudfon
                                                                                                                                                       Al:t Noctc:..- ~ fnstructfonc.




                                                                                                                                                                                           EB-00021424
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 54 of 70




            EBER - CONNECTICUT LLC
            30 CORPORATE DRIVE
            NORTH HAVEN CT 06473




                                                           t.ccal wages, 1lp&, ""'·   119 Local




                         Wage and Tax
         Form   W2•      Statement
         COpy D - For Emplo,ur
                                           2014                       DepanmentoftheTRISSIJIY-IntemaiRevantmSeJV!ce
                                                                             Far Plfvacy Ad.and Paperwork Reduc11on
                                                                                       Act Notice, -   :IIQPIIAite Instructions.




                                                                                                                        EB-G0021425
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 55 of 70

                                                                                                                001

                          ~

             EBER - CONNECTICUT LLC
             30 CORPORATE DRIVE
             NORTH HAVEN CT 06473


             001130 PITT/IlY
           e Emplo)ee's first name and initial   Last lllllll&
             LESTER                                 EBBR
             lS CORAL WAY
             R.OCHBSTBR,NY 14618




                                Wage and Tax                            Department of the TlliiiSUIY-Inlemal Aewnue Setvica
          Form   W2   •         Statement                        2015           For Privacy Act and Paperwork ltaduGtfan
                                                                                    Act Notice,- sapannellllti'UCIJons.
          Copy D- For Employer




                                                                                                                 EB-00021426
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 56 of 70




              EBER - CONNECTICUT LLC
              30 CORPORATE DRIVE
              NORTH HAVEN CT 06473



                                       Lost   name
              LESTER                      ESER
              15 COlAL WAY
 -~           ROCBESTER,NY 14618
                                                                                              8884.26   AUTO




                                                     16 state Wi1!18S. Up&. etc.
                                                              29.2873.14           22206.59


                           Wage and Tax                                                             Daparlm&nt oflhB Traasury-Wemal Revenue Service
           F"Qrm   W2
                    •      Statement
           Copy D - For Employer
                                                                              2016                             For Privacv AAt and l'aperwork Fleducticn
                                                                                                                   Ac:t N~ic.e, ae& AP&rate inanuetiona.




                                                                                                                                            EB-00021427
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 57 of 70




            EBER - CONNECTICUT LLC
            30 CORPORATE DRIVE
            NORTH HAVEN CT 06473



                                     Last name
            LESTER                     EBER
            15 CORAL WAY
            ROCHESTER,NY 14618




                         Wage and Tax                         Department of the Tret~SUry-lntemal Revenue Semce
         Form   W2•      Statement               2017                 For Privacy Ac;t and Paperworf< Reduction
                                                                          Act Notice, aee sepa~e Instructions.
         Copy D - For Empfoyer




                                                                                                          EB-00021428
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 58 of 70




                                      Lester Eber
                                     95 Aliens Creek Rd., Bldg. 2 Ste. I 0
                                            Rochester, NY 14 618




    Jru1uary 1, 2012

    Mr. Steven Becker
    Executive Vice President & T reasurcr
    Southern Wine & Spiri ts of America, Inc.
     IISOO N.W. 163rd St
     Miami, 1-1 33169·5635

    Dear Mr. Becker:

             This letter will corfirm our agreement whereby Lester Eber will provide representation to
    Southern Wine & Spirits of America, Inc. before the Leg~lati\le, Executive and Administrative branches
    of New York State Government for a one· year period, effective J1111uury 1, 2012 until December 31, 2012.
    The fee for these s~rviccs will be $10,000 (Ten-Thousand dollars).


             If the terms or this retainer are acceptatlle, please sign where indicated and rmurn rhr. original. A
    copy of thi.o; lcllcr will be filed with the New York State Joint Commission on Public Ethics and uster Ebcr
    will he rcglst~red as a lobbyist for Southern Wine & Spirits of America, Inc. eff(;(;tivc Ja1wary 1, :!0'1 ::!.




             BY :
                       Lester Eber




                                                                           PLAINTIFF'S
                                                                             EXHIBIT
                                                                            .:;;--



                                                                                           EB-00000695
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 59 of 70




                                             Lester Eber
                                            95 Aliens Creek .Rd., ·Bldg. 2 S1e. 10
                                                   :8oohester,l'.'\" 1461S




January I, 2013

Mr. Steven Beclcer
Executive Vice President & Treasurer
Southern Wine & Spirits of America, Inc.
1600 N.W. 163rd St
 Miam~   Fl 33169-5635

 Dear Mr. Becker:

          This letter will confirm our agreement whereby Lester Bber will provide representation to Southern Wine
 & Spirits·of America, Inc. before the Legislative, .Bltecuti1.'e ud.Administrative branches of New York State
 Government for a one-year period, effective .January l, .20 l3 until ])~mbcr 31, 2013. 'The fee for these services
 will be $10,000 (Ten-Thousand dollars) .

           .Jf the terms of this retainer are acceptable, please sign whele indicated and return the original. A copy of
 this letter will be filed with the New York S.tate .Joint Commission on Public Edlics and Lester Bbcr will be
 registered as a lobbyist for Soulhern Wine & Spidts of America, Inc. effective January l, 2013.



                    J~              'C'J!
                ~------~----~~-------
          BY: ___
                    Lester Eber·




                                                                                                  EB-00000696
    Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 60 of 70




I
                                         Lester Eber
                                         95 Allen& Creek Rd., Bldg. :Z Ste.lO
                                                 Rochester, NY 14618

       March 1, 2014

       Mt. Steven Beektr
       Executive Vice President & Treasurer
       Southern Win~ & Spirita of America, Inc.
       1600 N. W. 163~ St.
       Miam~ FL 33169-5635


       Dear Mr. Bcclcer:

               Tbis letter will c:onfirm our agreement whereby Lester Eber will provide representation to
       Southern Wine & Spirits of Amcrlca,lm:. before the Legislature, Bxecutivc and .Adminislrlltlvc branches
       of New York State Oovcmment for a pedod collliDCI\cing March 1, 2014 and cndlng D~mbcr 31,2014.
       The Icc far thcac sorvlc:es wJII be $833.33 (BiJhl hundred thirty-three doJlan and thlrty-thtee cents) per
       month.

               If tho terms of this retainer arc acceptable, pleue sip whore Indicated and return the original. A
       copy of Ibis letter wlll be filed with the New York State Joint Coromlssion 011 Public Ethics and Lcstet ·
       Bbcr wm be registered as a lobbyist for Southor.a Wi.ae .t. Spirits of America, lllc. effective March 1.
       2014.

                        1
       BY: _ _      ~_:.---'
                       ;' f:.,;...._'-~_.·~-
                       LesterBl»r




                                                                                             EB-00000697
- - --Case
       -- 1:16-cv-09517-LAK-KHP
           - - - - - --·------·Document 266-2 Filed 11/09/19 Page 61 of 70




                                             Lester Eber
                                              95 Aliens Creek Rd., Bldg. 2 Ste. 10
                                                     Rochester, NY 14618

          January 1, 2015

          Mr. Steven Becker
          Executive Vice President & Treasurer
          Soutbcm Wine & Spirits of America, Inc.
          1600 N.W. 163111 St
          Miami, FL 33169-5635

          Dear Mr. Becker:

                 This letter will confirm our agreement whereby Lester Eber will provide representation to
          Southern Wine & Spirits of America, Inc. before the Legislature, Executive and Administrative branches
          ofNew York State Government for a 12-month period, effective January 1, 201S until December 31,
          2015. The fee for these sorvices will be $833.33 (Eight hundred thirty-three dollars and thirty-three cents)
          per month.

                  If the terms of this retainer are acceptable. please sign where indicated and return the original. A
          copy of this letter will be filed with the New York State Joint Commission on Public Ethics and Lester
          Eber will be registered as a lobbyist for Southern Wme & Spirits of America, Inc. effective January l,
          2015.




          ACCEPTEDBY:                                            ~
          Name: $'1ft./£!) }3U!JU&                Signature: _--:;l".c....._--~.----
          Executive Vice President & Treasurer, Southern~iJOitSOfAJl\Cii




                                                                                              EB-00000698
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 62 of 70




                                   Lester Eber
                                   95 Aliens Creek Rd., Bldg. 2 Ste. I 0
                                          Rochester, NY I46I8

January 1, 2016

Mr. Steven Becket·
Executive Vice President & Treasurer
Southern Wine & Spirits of America, Inc.
1600 N.W. 16Jnl St.
Miami, FL 33169-5635

Dear Mr. Becker:

       This letter will confinn our agreement whereby Lester Eber will provide representation to
Southern Wine & Spirits of America, Inc. before the Legislature, Executive and Administrative branches
of New York State Government for a 12-month period, effective January I, 2016 until December 31,
2016. The fee for these services will be $833.33 (Eight hundred thirty-three dollars and thirty-three cents)
per month.

        If the tenns of this retainer are acceptable, please sign where indicated and return the original. A
copy of this letter will be filed with the New York State Joint Commission on Public Ethics and Lester
Eber will be registered as a lobbyist for Southern Wine & Spirits of America, Inc. effective January 1,
2016.

             Ld_A ,           SL
BY: _____    ~----------------
               Lester Eber




ACCEPTED BY:
Name:    ~ [li./W    l?;;f..&Lct.       Signature:    --7---'-''"'""""""""'~"""""'---
Executive Vice President & Treasurer, Southern Wine




                                                                                  EB-00000699
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 63 of 70




                                      Lester Eber
                                      95 Aliens Creek Rd., Bldg. 2 Ste. 10
                                             Rochester, NY 14618

   November 4, 2016

   Mr. Steven Becker
   Executive Vice President & Treasurer
   Southern Wine & Spirits of America, Inc.
   1600 N.W. 163nl St
   Miami, FL 33169-5635

   Dear Mr. Becker:

          This letter will confirm our agreement whereby Lester Eber will provide representation to
   Southern Wine & Spirits of America, Ino. before the Legislature, Executive and Administrative branches
   of New York State Government for a 12-month period, effective January 1, 2017 until December 31,
   2018. The fee for these services will be $833.33 (Eight hundred thirty-three dollars and thirty-three cents)
   per month.

          If the terms of this retainer are acceptable, please sign where indicated and return the original. A
   copy oftbis letter will be filed with the New York State Joint Commission on Public Ethics and Lester
   Eber will be registered as a lobbyist for Southern Wine & Spirits of America, Inc. effective Janua:y 1,
   2017.


                fLL
   BY: _________________________
                    LesterEber
                                  CL,




                                                                                      EB-00000700
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 64 of 70




                                  Lester Eber
                                   95 Allens Creek Rd., Bldg. 2 Ste. 10
                                          Rochester, NY 14618

November 4, 2016


Mr. Steven Becker
Executive Vice President & Treasurer
Southern Glazer's Wine & Spirits
1600 N.W. 163111 St.
Miami, FL 33169-5635

Dear Mr. Becker:

        This letter will confirm our agreement whereby Lester Eber will provide representation to
Southern Glazer's Wine & Spirits of New York before the Legislature, Executive and Administrative
branches of New York State Government for a 14-moath period, effective January 1, 2017 until
December 31, 2018. The fcc for these services will be $833.33 (Eight hundred thirty-three dollars and
thirty-three cents) per month.

        If the terms of this retainer are acceptable, please sign where indicated and return the original. A
copy of this letter will be filed with the New York State Joint Commission on Public Ethics and Lester
Eber will be registered as a lobbyist for Southern Glazer's Wine & Spirits of New York effective
January 1, 2017.

                                                                   Agree to chan~ in authorization
                                                                               ~~ t~)~~.,_J7
        ·, _· --~~-~-
BY:_fL:t;;_                                                                Lester Eber - Date
                LestcrEber




ACCEPTED BY'
Name: 'r~            Rt-Ut-Ge.             Signature:
                                                            A
                                                            ~ -'..iA.
                                                                           ~
Executive Vice President & Treasurer, Southern ~Wine~




                                                                                   EB-00000701
Case 1:16-cv-09517-LAK-KHP Document 266-2 Filed 11/09/19 Page 65 of 70
  Case 1:16-cv-09517-LAK-KHP Document 161-6 Filed 11/30/18 Page 2 of 3




  •   •     ..,1·

                                                                                                                    Exhibit 11


                     $1,503(750.00                 AMENDED AND RESTATED
                                                       PROMISSORY NOTE
                            This Amended and Restated Promissory Note (this "Note") replaces ln i1s entirety that
                     certain Promissory Note, dated August 15, 2005 (the uoriginal Note"), made by Eber Bros.
                     Wine and Uquor Corporation payable to the order of Lester Eber in the original principal
                     amount of $1.503,750.00, which such Original Note has been marked "CANCEUED" and
                     returned to Eber Bros. Wine arid Uquor Corporatien.

                             FOR VALUE RECEIVED, EBER BROS. WINE AND UQUOR CORPORATION, a New York
                     corporation with its principal place of business located at 155 Paragon Drive, Rochester,
                    New York 1.4624 ("Maker"), promises to pay to the order of LESTER EBER, an Individual with
                    a mailing address at 15 Coral Way, Rochester, New York 14618 (~Payee"), at such place as
                    shall be designated from time to time In wrltlng by Payee, the principal sum. of One Million,
                    Frve Hundred and Three Thousand, Seven Hundred and Frfty and 00/100 Doflars
                                                                       sr
                    ($1.503,750.00), pips Interest thereon at a rate of ~ercent (~)per annum, from.the
                    data of the Original Note until paid.
                                                                -   ,f;f('_@ .         ('I•J~

                       THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE
                PRIOR PAYMENT IN RJU. OF THE OBUGATIONS (AS DEFlNEO IN THE SUBORDINATION
                AGREEMENT HEREINAfTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED
                IN, THE SUBORDINATION AGREEMENT, DATED /JS OF MARCH /J 2006, MADE BY LESTER
                EBER AND EBER BROS. WINE AND UQUOR CORPORATION, IN FAVOR OF THE HOLDERS OF
                THE SENIOR DEBT REFERRED TO IN SUCH SUBORDINATION AGREEMENT.

                     No amounts shall be due and owing Payee hereunder until 90 days following the date
             on which all amounts due and owlngtheAgent and the Lenders {as suchtennsare deiined
             In the Sub9rdlnation Agreement) for the ObiW!tlons h~ve been paid In full in cash, all
             commitments under the Credit Agreement (as such term Is defined In the Subordination
            Agreement) have been terminated and all letters of Credit (as such term is defined in the
            Subordination Agreement) have been cancelled or cash collateralized In accordance with the
            terms of the Credit Agreement Thereafter, all principal and Interest due and owing Payee
            hereunder shall be paid by Maker upon tenns and conditions to be ml!bJ~IIy agreed upon by
            Maker and Payee; provlf1ed, however, that Maker shall make payments of'interest at least
            monthly, and all amounts of principal and interest shall be paid In full no later than the tenth
            anniversary oftfle date of this Nate.

                    Subject to the foregoing, this Note Is pre-payable In whole or In part at anytime
           wfthout any prepayment penalty or premium whatsoever. All prepayments sha II be applied
           first to any acx.:rued and unpaid interest due and owing hereunder and then to the reduction
           and payment of principal in order of maturity.

                 Ally payment not received within thirty (30) days of the date due shall be subject to
          an additional late charge equal to two percent (2%) of the payment then due. All payments
          hereunder shall be made in lawful money of the United States of America in immediately
          available funds and without presentation of this Note for notation of such paymerit



          2191127 40099.3




                                                                                       ~
                                                                                       f    PLAINTIFPS
                                                                                             EXHIBrr
                                                                                             3o
                                                                                                                      EB-00031310
     Case 1:16-cv-09517-LAK-KHP
        Case 1:16-cv-09517-LAK-KHPDocument 266-2
                                    Document 161-6 Filed
                                                     Filed11/09/19
                                                           11/30/18 Page
                                                                     Page66 of 370
                                                                          3 of



.•   ..
          . , ' ..-.
                                                                                                                          Exhibit 11


                                This Nate shall become immediately due and payable withoilt 'pre~entrnent, demand,
                         protest or other notlce of any kind, a.JI-~f which are hereby expressly waived, upon the
                         occurrence of any of the following evenls of defaults:

                                       (a)     failure of Maker to make any payments when due hereunder,
                                       (b)     failure of Maker to pay any other obligation, when due, to Payee;
                                       {c)     financial difficulties of Maker as evidenced by {i) any admission in
                                               writing of Its lnabiHty to pay debts ss they become due, (II) the 'filing of
                                              a voluntal)' or Involuntary petition In bankruptcy, or under any chapters
                                              of the Bankruptcy Code, or under anyfedera I or state statute proVIding
                                              for the relief of debtors, (Iii) the making of an assignment for the
                                              benefit of credftors, or (lv) the appointment of a recelvert a custodian
                                             or trustee for all or a major part of Maker's property; or
                                      (d)    liquidation or dissolution, or sa~ of all or substantially all of the assets,
                                             of Maker.

                                The tenns oftfi[S Note cannot be changed, nor maythl's Note be discharged rn whole
                        or In part, except by a writing executed by Payee. In the event that Payee demands or
                       acoepts partfal payments ofP1fs Note, such demand or acceptance shall not be deemed to
                       constitute a waiver of the right to demand the entire unpaid balance of this Note at any time
                       in accordance with the terms hereof. Any delay by Payee In exercising any rights hereunder
                       shall not operata as a waiver of such rfghts. This Note shall be binding upon Maker and Its
                       successors and assigns.

                             The terms ofthfs Note shall be gqvemed by, construed, interpreted and enforced In
                       accordance With the internal laws ofthe State of New York.

                             IN WITNESS WHEREOF, Maker has executed this Note as of the U ¥c1ay of Marcht
                   2006.

                                                                    EBER BROS. WINE AND UQUOR
                                                                    CORPORATION         2;t; ~
                                                                    By.   --------~~~=-~~---
                                                                          Lester Eber, President

                                                                   By:


                 ACKNOWLEDGED AND
                 CONSENTED TO:
                                      ~cL
                 Lester Eber




                                                               2




                                                                                                                              EB-00031311
10/1/2016        Case 1:16-cv-09517-LAK-KHP Document    266-2
                                                 C .O.N.C .O.R.D Filed 11/09/19 Page 67 of 70


                                   DENISE W. MERRIL                                                                          Se
                          CONN              'TJCUT      CREfARY OF "H


  Business Inquiry
   Business Details
              Business Name:      ALEXBAY, LLC                     Citizeoship/ State Inc :   Domestic/CT

                                                                        Last Report Filed
                 Bus iness ID:    1055734                                                     2014
                                                                                   Year:

                                  30 CORPORATE DRIVE, NORTH                                   Domestic Limited Li ability
            Business Address:                                             Business Type :
                                  HAVEN, CT, 06473                                            Company

                                  30 CORPORATE DRIVE, NORTH
              Mailing Address:                                          Business Status :     Active
                                  HAVEN, CT, 06473

       Date Inc/ Registration :   Dec 08, 2011



   Principals Details
   Namellitle                     Business Address                 Residence Address

   LESTER EBER SOLE               30 CORPORATE DR. , NORTH
                                                                   15 CORAL WAY, ROCHESTER, NY. 14618
   MEMBER                         HAVEN, CT, 06473


   Agent Summary
                  Agent Name      GERALD E. FARRELL

     Agent Business Address       6 NORTH MAIN STREET, SUITE 202 , WALLINGFORD, CT, 06492

    Agent Residence Address       54 NORTH ELM STREET, WALLINGFORD, CT, 06492




                                                                                                                 PLAINTIFF'S

                                                                                                         r         EXHIBIT
                                                                                                                    ~\
                                                                                                         I
http://www.concord-sots .ct.gov/CONCORD/online?sn=Publiclnquiry&eid=9740                                                          1/2
10/1/2016     Case 1:16-cv-09517-LAK-KHP Document  266-2 Filed 11/09/19 Page 68 of 70
                                              C.O.N.C.O.R.D




http://www.concord-sots.ct.gov/CONCORD/online?sn=Publiclnquiry&eid=9740                 212
10/1/2016      Case 1:16-cv-09517-LAK-KHP Document     266-2 Filed 11/09/19 Page 69 of 70
                                               C .O.N .C.O.R.D




                            DENISE W. MERRILL
                       CONN C''TICUT S CRETARY                       THE   TATE


   Business Inquiry
   Name Change History

    Business ID                                Business Name
    1055734                                    ALEXBAY, LLC


    Old Name                                   Filing Number                  Filing Date
    LESTER EBER. LLC                           0004502632                     Jan 12, 2012




http://www.concord-sots .ct.gov/CONCORD/online?sn=Publiclnquiry&eid=9740                     1/2
10/1/2016     Case 1:16-cv-09517-LAK-KHP Document
                                              C.O.N266-2
                                                   .C.O.R.D Filed 11/09/19 Page 70 of 70




http://www.concord-sots .ct.gov/CONCORD/online?sn=Publiclnquiry&eid=9740                   2/2
